Exhibit 10.1

Execution Copy

 

 

 

LINCOLN ELECTRIC HOLDINGS, INC.

THE LINCOLN ELECTRIC COMPANY

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

J.W. HARRIS CO., INC.

LINCOLN GLOBAL, INC.

TECHALLOY, INC.

WAYNE TRAIL TECHNOLOGIES, INC.

$350,000,000 SENIOR NOTES

$100,000,000 3.15% Senior Notes, Series A, due August 20, 2025

$100,000,000 3.35% Senior Notes, Series B, due August 20, 2030

$50,000,000 3.61% Senior Notes, Series C, due April 1, 2035

$100,000,000 4.02% Senior Notes, Series D, due April 1, 2045

 

 

NOTE PURCHASE AGREEMENT

 

 

DATED AS OF APRIL 1, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION HEADING PAGE

SECTION 1. AUTHORIZATION OF NOTES; RELEASE OF OBLIGORS

  1   

Section 1.1. Authorization of Notes

  1   

Section 1.2. Release of Obligors

  2   

SECTION 2. SALE AND PURCHASE OF NOTES

  2   

SECTION 3. CLOSING

  2   

SECTION 4. CONDITIONS TO CLOSING

  3   

Section 4.1. Representations and Warranties

  3   

Section 4.2. Performance; No Default

  3   

Section 4.3. Compliance Certificates

  3   

Section 4.4. Opinions of Counsel

  3   

Section 4.5. Purchase Permitted By Applicable Law, Etc

  4   

Section 4.6. Sale of Other Notes

  4   

Section 4.7. Payment of Special Counsel Fees

  4   

Section 4.8. Private Placement Number

  4   

Section 4.9. Changes in Corporate Structure

  4   

Section 4.10. Funding Instructions

  4   

Section 4.11. Proceedings and Documents

  4   

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS

  5   

Section 5.1. Organization; Power and Authority

  5   

Section 5.2. Authorization, Etc

  5   

Section 5.3. Disclosure

  5   

Section 5.4. Organization and Ownership of Shares of Subsidiaries

  5   

Section 5.5. Financial Statements; Material Liabilities

  6   

Section 5.6. Compliance with Laws, Other Instruments, Etc

  6   

Section 5.7. Governmental Authorizations, Etc

  6   

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders

  7   

Section 5.9. Taxes

  7   

Section 5.10. Title to Property; Leases

  7   

Section 5.11. Licenses, Permits, Etc

  7   

Section 5.12. Compliance with ERISA

  7   

Section 5.13. Private Offering by the Obligors

  8   

Section 5.14. Use of Proceeds; Margin Regulations

  9   

Section 5.15. Existing Indebtedness

  9   

Section 5.16. Foreign Assets Control Regulations, Etc

  9   

Section 5.17. Status under Certain Statutes

  11   

 

-i-



--------------------------------------------------------------------------------

SECTION 6. REPRESENTATIONS OF THE PURCHASERS

  11   

Section 6.1. Purchase for Investment

  11   

Section 6.2. Source of Funds

  11   

SECTION 7. INFORMATION AS TO OBLIGORS

  13   

Section 7.1. Financial and Business Information

  13   

Section 7.2. Officer’s Certificate

  15   

Section 7.3. Visitation

  16   

Section 7.4. Electronic Delivery

  16   

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES

  17   

Section 8.1. Maturity

  17   

Section 8.2. Optional Prepayments with Make-Whole Amount

  17   

Section 8.3. Allocation of Partial Prepayments

  18   

Section 8.4. Maturity; Surrender, Etc.

  18   

Section 8.5. Purchase of Notes

  18   

Section 8.6. Make-Whole Amount

  18   

Section 8.7. Change of Control

  20   

Section 8.8. Payments Due on Non-Business Days

  21   

SECTION 9. AFFIRMATIVE COVENANTS

  21   

Section 9.1. Compliance with Law

  21   

Section 9.2. Insurance

  21   

Section 9.3. Maintenance of Properties

  21   

Section 9.4. Payment of Taxes

  22   

Section 9.5. Corporate Existence, Etc

  22   

Section 9.6. Books and Records

  22   

Section 9.7. Additional Obligors

  22   

SECTION 10. NEGATIVE COVENANTS

  23   

Section 10.1. Transactions with Affiliates

  23   

Section 10.2. Merger, Consolidation, Etc

  23   

Section 10.3. Sales of Assets

  24   

Section 10.4. Line of Business

  25   

Section 10.5. Terrorism Sanctions Regulations

  25   

Section 10.6. Liens

  26   

Section 10.7. Fixed Charges Coverage

  28   

Section 10.8. Total Leverage Ratio

  28   

Section 10.9. Priority Debt

  28   

Section 10.10. Distributions

  28   

SECTION 11. EVENTS OF DEFAULT

  28   

 

-ii-



--------------------------------------------------------------------------------

SECTION 12. REMEDIES ON DEFAULT, ETC

  30   

Section 12.1. Acceleration

  30   

Section 12.2. Other Remedies

  31   

Section 12.3. Rescission

  31   

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc

  31   

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

  32   

Section 13.1. Registration of Notes

  32   

Section 13.2. Transfer and Exchange of Notes

  32   

Section 13.3. Replacement of Notes

  32   

SECTION 14. PAYMENTS ON NOTES

  33   

Section 14.1. Place of Payment

  33   

Section 14.2. Home Office Payment

  33   

SECTION 15. EXPENSES, ETC

  33   

Section 15.1. Transaction Expenses

  33   

Section 15.2. Survival

  34   

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

  34   

SECTION 17. AMENDMENT AND WAIVER

  34   

Section 17.1. Requirements

  34   

Section 17.2. Solicitation of Holders of Notes

  35   

Section 17.3. Binding Effect, etc

  35   

Section 17.4. Notes Held by Obligors, etc

  36   

SECTION 18. NOTICES

  36   

SECTION 19. REPRODUCTION OF DOCUMENTS

  36   

SECTION 20. CONFIDENTIAL INFORMATION

  37   

SECTION 21. SUBSTITUTION OF PURCHASER

  38   

SECTION 22. MISCELLANEOUS

  38   

Section 22.1. Successors and Assigns

  38   

Section 22.2. Accounting Terms; Accounting Changes

  38   

Section 22.3. Severability

  39   

Section 22.4. Construction, etc

  39   

 

-iii-



--------------------------------------------------------------------------------

Section 22.5. Counterparts

  39   

Section 22.6. Governing Law

  39   

Section 22.7. Jurisdiction and Process; Waiver of Jury Trial

  39   

Section 22.8. Joint and Several

  40   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A — DEFINED TERMS SCHEDULE 1(a) — FORM OF 3.15% SENIOR NOTE, SERIES A,
DUE AUGUST 20, 2025 SCHEDULE 1(b) — FORM OF 3.35% SENIOR NOTE, SERIES B, DUE
AUGUST 20, 2030 SCHEDULE 1(c) — FORM OF 3.61% SENIOR NOTE, SERIES C, DUE
APRIL 1, 2035 SCHEDULE 1(d) — FORM OF 4.02% SENIOR NOTE, SERIES D, DUE APRIL 1,
2045 SCHEDULE 4.4(a) — FORM OF OPINION OF SPECIAL COUNSEL FOR THE OBLIGORS
SCHEDULE 4.4(b) — FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS SCHEDULE
5.3 — DISCLOSURE MATERIALS SCHEDULE 5.4 — SUBSIDIARIES OF THE COMPANY AND
OWNERSHIP OF SUBSIDIARY STOCK SCHEDULE 5.5 — FINANCIAL STATEMENTS SCHEDULE 5.15
— EXISTING INDEBTEDNESS SCHEDULE 9.7 — FORM OF JOINDER AGREEMENT AND AFFIRMATION
SCHEDULE 10.6 — EXISTING LIENS SCHEDULE B — INFORMATION RELATING TO PURCHASERS

 

-v-



--------------------------------------------------------------------------------

LINCOLN ELECTRIC HOLDINGS, INC.

THE LINCOLN ELECTRIC COMPANY

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

J.W. HARRIS CO., INC.

LINCOLN GLOBAL, INC.

TECHALLOY, INC.

WAYNE TRAIL TECHNOLOGIES, INC.

$100,000,000 3.15% Senior Notes, Series A, due August 20, 2025

$100,000,000 3.35% Senior Notes, Series B, due August 20, 2030

$50,000,000 3.61% Senior Notes, Series C, due April 1, 2035

$100,000,000 4.02% Senior Notes, Series D, due April 1, 2045

Dated as of April 1, 2015

TO EACH OF THE PURCHASERS LISTED IN

            SCHEDULE B HERETO:

Ladies and Gentlemen:

LINCOLN ELECTRIC HOLDINGS, INC., an Ohio corporation (together with any
successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Company”), The Lincoln Electric Company, an Ohio corporation (“Lincoln”),
Lincoln Electric International Holding Company, a Delaware corporation
(“International”), J.W. Harris Co., Inc., an Ohio corporation (“Harris”),
Lincoln Global, Inc., a Delaware corporation (“Global”), Techalloy, Inc., a
Delaware corporation (“Techalloy”), and Wayne Trail Technologies, Inc., an Ohio
corporation (“Wayne” and with the Company, Lincoln, International, Harris,
Global and Techalloy, each an “Obligor” and, collectively, the “Obligors”),
jointly and severally agree with each of the Purchasers as follows:

SECTION 1. AUTHORIZATION OF NOTES; RELEASE OF OBLIGORS.

Section 1.1. Authorization of Notes. The Obligors will authorize the issue and
sale of (i) $100,000,000 aggregate principal amount of their 3.15% Senior Notes,
Series A, due August 20, 2025 (the “Series A Notes”), (ii) $100,000,000
aggregate principal amount of their 3.35% Senior Notes, Series B, due August 20,
2030 (the “Series B Notes”), (iii) $50,000,000 aggregate principal amount of
their 3.61% Senior Notes, Series C, due April 1, 2035 (the “Series C Notes”) and
(iv) $100,000,000 aggregate principal amount of their 4.02% Senior Notes,
Series D, due April 1, 2045 (the “Series D Notes” and together with the Series A
Notes, the Series B Notes and the Series C Notes, the “Notes,” in each case as
amended, restated or otherwise modified from time to time pursuant to Section 17
and including any such notes issued in substitution therefor pursuant to
Section 13). The Notes shall be substantially in the form set out in
Schedule 1(a), Schedule 1(b), Schedule 1(c) and Schedule 1(d). Certain
capitalized and



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

other terms used in this Agreement are defined in Schedule A. References to a
“Schedule” are references to a Schedule attached to this Agreement unless
otherwise specified. References to a “Section” are references to a Section of
this Agreement unless otherwise specified.

Section 1.2. Release of Obligors. The holders of the Notes agree to discharge
and release any Obligor (other than the Company) from its obligations hereunder
and under the Notes upon the written request of the Company, including, but not
limited to, if the Company sells, leases or otherwise disposes of all or
substantially all of the assets or all of the Capital Stock of such Obligor to
any Person (other than an Affiliate), provided that (i) such Obligor has been
released and discharged (or will be released and discharged concurrently with
the release of such Obligor hereunder and under the Notes), whether as a
borrower, obligor and/or guarantor, from all obligations under all Material
Credit Facilities and the Company so certifies to the holders of the Notes in a
certificate of a Responsible Officer, (ii) at the time of such release and
discharge, the Company shall deliver a certificate of a Responsible Officer to
the holders of the Notes stating that no Default or Event of Default exists or
results therefrom, and (iii) if any fee or other form of consideration is given
to any holder of Indebtedness of the Company for the purpose of such release,
holders of the Notes shall receive equivalent consideration.

SECTION 2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Obligors will issue
and sell to each Purchaser and each Purchaser will purchase from the Obligors,
at the Closing provided for in Section 3, Notes of the applicable series and in
the principal amount specified opposite such Purchaser’s name in Schedule B at
the purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

SECTION 3. CLOSING.

This Agreement shall be executed and delivered at the offices of Chapman and
Cutler LLP, 111 West Monroe Street, Chicago, IL 60603, on April 1, 2015. The
sale and purchase of the Series C Notes and Series D Notes to be purchased by
each Purchaser shall occur on April 1, 2015 (the “First Closing”), and the sale
and purchase of the Series A Notes and the Series B Notes to be purchased by
each Purchaser shall occur on August 20, 2015 (the “Second Closing”), in each
case at the offices of Chapman and Cutler LLP, 111 West Monroe St., Chicago,
Illinois 60603, at 10:00 a.m. Central time. The First Closing and Second Closing
are each referred to herein as a “Closing.” On the date of the applicable
Closing, the Obligors will deliver to each Purchaser or their special counsel
the Notes to be purchased by such Purchaser in the form of a single Note for
each applicable series (or such greater number of Notes of the applicable series
in denominations of at least $100,000 as such Purchaser may request, dated the
date of the applicable Closing and registered in such Purchaser’s name (or in
the name of its nominee), against delivery by such Purchaser to the Obligors or
their order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Obligors to:

Bank Name: KeyBank, N.A.

Address: 127 Public Square, Cleveland, OH 44114

Beneficiary: The Lincoln Electric Company

Account: 000-014-9181

ABA: 041001039

SWIFT: KEYBUS33

 

-2-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

If at any applicable Closing the Obligors shall fail to tender such Notes to any
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of any of the conditions specified in Section 4 not
having been fulfilled to such Purchaser’s satisfaction or such failure by the
Obligors to tender such Notes.

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at each Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at such Closing, of the following conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of the Obligors under Section 5 of this Agreement shall be correct when made and
at such Closing.

Section 4.2. Performance; No Default. The Obligors shall have performed and
complied with all material agreements and conditions contained in this Agreement
required to be performed or complied with by the Obligors at such Closing and
from the date of this Agreement to such Closing. From the date of this Agreement
until such Closing, before and after giving effect to the issue and sale of the
applicable Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), (i) no Default or Event of Default shall have occurred and be
continuing and (ii) no Change in Control shall have occurred.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. Each Obligor shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of such Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate. Each Obligor shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of such
Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) such Obligor’s organizational documents as
then in effect.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance reasonably satisfactory to such Purchaser, dated the date of
such Closing (a) from Jones Day, counsel for the Obligors, covering the matters
set forth in Schedule 4.4(a) (and the

 

-3-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

Obligors hereby instruct their counsel to deliver such opinion to the
Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special counsel
in connection with such transactions, substantially in the form set forth in
Schedule 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of such
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with such Closing the
Obligors shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule B.

Section 4.7. Payment of Special Counsel Fees. Without limiting Section 15.1, the
Obligors shall have paid on or before such Closing the fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Obligors at
least one Business Day prior to such Closing.

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of the Notes.

Section 4.9. Changes in Corporate Structure. No Obligor shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

Section 4.10. Funding Instructions. At least three Business Days prior to the
date of such Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Obligors confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.

Section 4.11. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

 

-4-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS.

Each Obligor represents and warrants to each Purchaser on each date of Closing
that:

Section 5.1. Organization; Power and Authority. Each Obligor is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate, have
a Material Adverse Effect. Each Obligor has the corporate power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and the Notes and to perform the provisions hereof and
thereof.

Section 5.2. Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of each Obligor, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of each Obligor
enforceable against each Obligor in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3. Disclosure. The Obligors, through their agent, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, has delivered to each Purchaser a copy of a
Private Placement Memorandum, dated February 2015 (the “Memorandum”), relating
to the transactions contemplated hereby. This Agreement, the Memorandum, the
financial statements listed in Schedule 5.5 and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Obligors prior
to February 20, 2015 in connection with the transactions contemplated hereby and
identified in Schedule 5.3 (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser being referred to, collectively, as the “Disclosure Documents”), taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not materially
misleading in light of the circumstances under which they were made. Except as
disclosed in the Disclosure Documents, since December 31, 2013, there has been
no change in the financial condition, operations, business or properties of any
Obligor and its Subsidiaries, taken as a whole, except changes that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of the Company’s Subsidiaries, showing, as to each Subsidiary, the name thereof,
the jurisdiction of its organization, and the percentage of shares of each class
of its capital stock or similar equity interests outstanding owned by the
Company and each other Subsidiary. Each of the Obligors (other than the Company)
is wholly-owned by the Company, either directly or indirectly through one or
more wholly-owned Subsidiaries.

 

-5-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Company or another Subsidiary free and clear of any Lien that is
prohibited by this Agreement.

(c) Each Subsidiary listed on Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and, where applicable, in good standing
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation or other legal entity and, where applicable, is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each such Subsidiary has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact.

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Obligor of this Agreement and the Notes will
not (i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of any Obligor or
any Subsidiary under, (A) any indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease, corporate charter or by-laws, shareholders agreement
or (B) any other agreement or instrument evidencing Indebtedness listed on
Schedule 5.15 to which any Obligor or any Subsidiary is bound or by which any
Obligor or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to any Obligor or any Subsidiary
or (iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to any Obligor or any Subsidiary.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by each Obligor of this Agreement or the Notes.

 

-6-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

Section 5.8. Litigation; Observance of Statutes and Orders. (a) There are no
actions, suits, investigations or proceedings pending or, to the best knowledge
of any Obligor, threatened against or affecting any Obligor or any Subsidiary or
any property of any Obligor or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) No Obligor nor any Subsidiary is (i) in violation of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority or (ii) in
violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including, without limitation, Environmental Laws, the
USA PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16), which default or violation would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (i) the amount of which, individually or in the aggregate,
is not Material or (ii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The U.S. federal income
tax liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2012.

Section 5.10. Title to Property; Leases. The Obligors and their Subsidiaries
have good and sufficient title to their respective Material properties,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by any Obligor or
any Subsidiary after such date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement, except for those defects in title and Liens that, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. All Material leases are valid and subsisting and are in full force and
effect in all material respects.

Section 5.11. Licenses, Permits, Etc. The Obligors and their Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without known
conflict with the rights of others, except for those conflicts that,
individually or in the aggregate, would not have a Material Adverse Effect.

Section 5.12. Compliance with ERISA. (a) The Obligors and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such

 

-7-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

instances of noncompliance as have not resulted in and would not reasonably be
expected to result in a Material Adverse Effect. None of the Obligors nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), and no event, transaction or condition
has occurred or exists that would reasonably be expected to result in the
incurrence of any such liability by any Obligor or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of any
Obligor or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to section 430(k) of the Code or to any such penalty or excise tax
provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $5,350,861 in the case of any
single Plan and by more than $7,220,129 in the aggregate for all Plans. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.

(c) None of the Obligors nor its ERISA Affiliates have incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Obligors to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

Section 5.13. Private Offering by the Obligors. None of the Obligors nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 60 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. None of the
Obligors or anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of section 5 of the Securities Act.

 

-8-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

Section 5.14. Use of Proceeds; Margin Regulations. The Obligors will apply the
proceeds of the sale of the Notes hereunder for the repayment of existing
Indebtedness and for general corporate purposes. No part of the proceeds from
the sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any Securities
under such circumstances as to involve the Obligors in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and none of the Obligors has any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

Section 5.15. Existing Indebtedness. (a) Except as described therein, Schedule
5.15 sets forth a complete and correct list of all outstanding Indebtedness of
the Company and its Subsidiaries, the outstanding principal amount of which
exceeds $5,000,000, as of February 28, 2015 (including descriptions of the
obligors and obligees, principal amounts outstanding, any collateral therefor
and any Guaranties thereof), since which date there has been no Material change
in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Obligors and their Subsidiaries. None of
the Obligors nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of any Obligor or such Subsidiary and no event or condition exists
with respect to any Indebtedness of any Obligor or any Subsidiary the
outstanding principal amount of which exceeds $5,000,000 that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.

(b) None of the Obligors nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of any
Obligor or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Obligors, except as
disclosed in Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc. (a) None of the Obligors
nor any Controlled Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to

 

-9-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

Iran or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). None of the Obligors nor any Controlled Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions.

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Obligors or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.

(c) None of the Obligors nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Obligors’ actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. The Obligors have established procedures and controls which they
reasonably believe are adequate (and otherwise comply with applicable law) to
ensure that the Obligors and each Controlled Entity is and will continue to be
in compliance with all applicable current and future Anti-Money Laundering Laws
and U.S. Economic Sanctions.

(d) (1) None of the Obligors nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”),
(ii) to the Obligors’ actual knowledge after making due inquiry, is under
investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti-Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;

(2) To the Obligors’ actual knowledge after making due inquiry, none of the
Obligors nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity
or such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in

 

-10-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

violation of the Governmental Official’s lawful duty, or (iii) inducing a
Governmental Official or a commercial counterparty to use his or her influence
with a government or instrumentality to affect any act or decision of such
government or entity; in each case in order to obtain, retain or direct business
or to otherwise secure an improper advantage in material violation of any
applicable law or regulation or which would cause any holder to be in violation
of any law or regulation applicable to such holder; and

(3) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. Each Obligor has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that each Obligor and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

Section 5.17. Status under Certain Statutes. None of the Obligors nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Obligors are not required to register the Notes.

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

-11-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Obligors in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Obligors that would cause the QPAM and any Obligor to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and the identity of such QPAM has
been disclosed to the Obligors in writing pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in any Obligor and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Obligors in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

 

-12-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Obligors in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7. INFORMATION AS TO OBLIGORS.

Section 7.1. Financial and Business Information. The Obligors shall deliver to
each Purchaser and each holder of a Note that is an Institutional Investor:

(a) Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) an unaudited consolidated balance sheet of the Company and its Subsidiaries
as at the end of such quarter, and

(ii) unaudited consolidated statements of income and cash flows of the Company
and its Subsidiaries, for such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a);

(b) Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such

 

-13-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

financial statements are required to be delivered under any Material Credit
Facility or the date on which such corresponding financial statements are
delivered under any Material Credit Facility if such delivery occurs earlier
than such required delivery date) after the end of each fiscal year of the
Company, duplicate copies of

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act of 1934) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b);

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its public Securities holders generally, and
(ii) each regular or periodic report, each registration statement that shall
have become effective (without exhibits except as expressly requested by such
Purchaser or holder), and each final prospectus and all amendments thereto filed
by the Company or any Subsidiary with the SEC;

(d) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default, a written notice specifying the nature and period
of existence thereof and what action the Obligors are taking or proposes to take
with respect thereto;

 

-14-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

(e) ERISA Matters — promptly, and in any event within ten days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that any Obligor or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect; and

(f) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Obligors to perform their obligations hereunder
and under the Notes as from time to time may be reasonably requested by any such
Purchaser or holder of a Note.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer:

(a) Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Obligors were in
compliance with the requirements of Section 10 during the quarterly or annual
period covered by the statements then being furnished, (including with respect
to each such provision that involves mathematical calculations, the information
from such financial statements that is required to perform such calculations)
and detailed calculations of the maximum or minimum amount, ratio or percentage,
as the case may be, permissible under the terms of such Section, and the
calculation of the amount, ratio or percentage then in existence. In the event
that the Company or any Subsidiary has made an election to measure any

 

-15-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

financial liability using fair value (which election is being disregarded for
purposes of determining compliance with this Agreement pursuant to Section 22.2)
as to the period covered by any such financial statement, such Senior Financial
Officer’s certificate as to such period shall include a reconciliation from GAAP
with respect to such election; and

(b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Obligors
and their Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists, specifying the nature and
period of existence thereof and what action any Obligor shall have taken or
proposes to take with respect thereto.

Section 7.3. Visitation. The Obligors shall permit the representatives of each
Purchaser and each holder of a Note that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such Purchaser or such holder and upon reasonable prior notice to the
Obligors, to visit the principal executive office of the Obligors, to discuss
the affairs, finances and accounts of the Obligors and their Subsidiaries with
officers of the Obligors, and (with the consent of the Obligors, which consent
will not be unreasonably withheld) to visit the other offices and properties of
the Obligors and their Subsidiaries, all at such reasonable times and as often
as may be reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Obligors to visit and inspect any of the offices or properties of the
Obligors or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Obligors
authorize said accountants to discuss the affairs, finances and accounts of the
Obligors and their Subsidiaries), all at such times and as often as may be
requested.

Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Obligors pursuant to Sections 7.1(a), (b) or
(c) and Section 7.2 shall be deemed to have been delivered if the Obligors
satisfy any of the following requirements with respect thereto:

(i) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
are delivered to each Purchaser or holder of a Note by e-mail;

 

-16-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

(ii) the Company shall have timely filed such Form 10-Q or Form 10-K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC on EDGAR and shall have made such form and the related Officer’s
Certificate satisfying the requirements of Section 7.2 available on its home
page on the internet, which is located at http://www.lincolnelectric.com as of
the date of this Agreement;

(iii) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each holder of Notes has free access; or

(iv) the Company shall have filed any of the items referred to in Section 7.1(c)
with the SEC on EDGAR and shall have made such items available on its home page
on the internet or on IntraLinks or on any other similar website to which each
holder of Notes has free access;

provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Obligors shall have given each Purchaser or holder of a Note prior written
notice, which may be by e-mail or in accordance with Section 18, of such posting
or filing in connection with each delivery, provided further, that upon request
of any Purchaser or holder to receive paper copies of such forms, financial
statements and Officer’s Certificates or to receive them by e-mail, the Obligors
will promptly e-mail them or deliver such paper copies, as the case may be, to
such Purchaser or holder.

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each series of Notes shall be due and payable on the applicable Maturity Date
thereof.

Section 8.2. Optional Prepayments with Make-Whole Amount. The Obligors may, at
their option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than 10% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Obligors will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than ten days and not
more than 60 days prior to the date fixed for such prepayment unless the
Obligors and the Required Holders agree to another time period pursuant to
Section 17. Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of the Notes to be prepaid on such date,
the principal amount of each Note held by such holder to be prepaid (determined
in accordance with Section 8.3), and the interest to be paid on the prepayment
date with respect to such principal amount being prepaid, and shall be
accompanied by a certificate of a Senior Financial Officer as to the estimated
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. Two Business Days prior to such prepayment, the Obligors
shall deliver to each holder of Notes a certificate of a Senior Financial
Officer specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

 

-17-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

Section 8.4. Maturity; Surrender, Etc. In the case of each optional prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Obligors shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Obligors and cancelled and shall not be reissued,
and no Note shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. The Obligors will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Obligors or an Affiliate pro
rata to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least ten (10) Business Days. If the holders of more than 35%
of the principal amount of the Notes then outstanding accept such offer, the
Obligors shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least seven (7) Business Days from its receipt of such notice to accept such
offer. The Obligors will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.

Section 8.6. Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note of any series, an amount
equal to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Note of such series over
the amount of such Called Principal, provided that the Make-Whole Amount may in
no event be less than zero. For the purposes of determining the Make-Whole
Amount, the following terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

-18-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

-19-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7. Change of Control. (a) Notice of Change of Control. The Company
will, within 15 Business Days after any Responsible Officer has knowledge of the
occurrence of any Change of Control, give written notice of such Change of
Control to each holder of Notes unless notice in respect of such Change of
Control shall have been given pursuant to subparagraph (b) of this Section 8.7.
If a Change of Control has occurred, such notice shall contain and constitute an
offer to prepay Notes as described in subparagraph (b) of this Section 8.7 and
shall be accompanied by the certificate described in subparagraph (e) of this
Section 8.7.

(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”). If such Proposed Prepayment Date is in connection with an offer
contemplated by subparagraph (a) of this Section 8.7, such date shall be not
less than 20 days and not more than 60 days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 45th day after the date of such offer).

(c) Acceptance; Rejection. A holder of Notes may accept or reject the offer to
prepay made pursuant to this Section 8.7 by causing a notice of such acceptance
or rejection to be delivered to the Company at least 5 Business Days prior to
the Proposed Prepayment Date. A failure by a holder of Notes to respond to an
offer to prepay made pursuant to this Section 8.7, or to accept an offer as to
all of the Notes held by such holder, in each case on or before the 5th Business
Day preceding the Proposed Prepayment Date, shall be deemed to constitute a
rejection of such offer by such holder.

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and without any
Make-Whole Amount. The prepayment shall be made on the Proposed Prepayment Date.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company

 

-20-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

and dated the date of such offer, specifying: (i) the Proposed Prepayment Date;
(ii) that such offer is made pursuant to this Section 8.7; (iii) the principal
amount of each Note offered to be prepaid; (iv) the interest that would be due
on each Note offered to be prepaid, accrued to the Proposed Prepayment Date; and
(v) in reasonable detail, the nature and date or proposed date of the Change of
Control.

Section 8.8. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

SECTION 9. AFFIRMATIVE COVENANTS.

From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding, each Obligor covenants that:

Section 9.1. Compliance with Laws. Without limiting Section 10.5, each Obligor
will, and will cause each Subsidiary to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, ERISA, Environmental Laws, the USA PATRIOT Act and the other
laws and regulations that are referred to in Section 5.16, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.2. Insurance. Each Obligor will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.

Section 9.3. Maintenance of Properties. Each Obligor will, and will cause each
Subsidiary to, maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
prevent any Obligor or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and such Obligor has concluded that such discontinuance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

-21-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

Section 9.4. Payment of Taxes. Each Obligor will, and will cause each Subsidiary
to, file all material income tax or similar tax returns required to be filed in
any jurisdiction and to pay and discharge all taxes shown to be due and payable
on such returns and all other taxes, assessments, governmental charges, or
levies payable by any of them, to the extent the same have become due and
payable and before they have become delinquent, provided that none of the
Obligors nor any Subsidiary need pay any such tax, assessment, charge or levy if
(i) the amount, applicability or validity thereof is contested by such Obligor
or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and any Obligor or a Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of such Obligor or such Subsidiary
or (ii) the nonpayment of all such taxes, assessments, charges and levies would
not reasonably be expected to have a Material Adverse Effect.

Section 9.5. Corporate Existence, Etc. Subject to Section 10.2, each Obligor
will at all times preserve and keep its corporate existence in full force and
effect. Subject to Sections 10.2 and 10.3, each Obligor will at all times
preserve and keep in full force and effect the corporate existence of each
Subsidiary (unless merged into the Company, another Obligor or a Wholly-Owned
Subsidiary) and all rights and franchises of such Obligor and its Subsidiaries
unless, in the good faith judgment of such Obligor, the termination of or
failure to preserve and keep in full force and effect such corporate existence,
right or franchise would not have a Material Adverse Effect.

Section 9.6. Books and Records. Each Obligor will, and will cause each
Subsidiary to, maintain proper books of record and account in conformity with
GAAP in all material respects and all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over such Obligor
or such Subsidiary, as the case may be. Each Obligor will, and will cause each
Subsidiary to, keep books, records and accounts which, in reasonable detail,
accurately reflect all transactions and dispositions of assets.

Section 9.7 Additional Obligors. The Company will cause each of its Subsidiaries
that guarantees or otherwise becomes liable at any time, whether as a borrower
or an additional or co-borrower or otherwise (each, an “Additional Obligor”),
for or in respect of any Indebtedness under any Material Credit Facility to
concurrently therewith:

(a) enter into a joinder agreement in substantially the form attached hereto as
Schedule 9.7 or enter into an amendment to this Agreement with the other parties
hereto and thereto, in form and substance reasonably satisfactory to the
Required Holders, providing that such Additional Obligor shall become an Obligor
hereunder, and

(b) deliver the following to each of holder of a Note:

(i) an executed counterpart of such joinder agreement or such amendment to this
Agreement and the Notes;

 

-22-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

(ii) a certificate signed by an authorized responsible officer of such
Additional Obligor containing representations and warranties on behalf of such
Additional Obligor to the same effect, mutatis mutandis, as those contained in
Section 5 of this Agreement (but with respect to such Additional Obligor);

(iii) all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Additional Obligor and the due authorization by all requisite action on the part
of such Additional Obligor of the execution and delivery of such joinder
agreement or such amendment to this Agreement and the performance by such
Additional Obligor of its obligations thereunder and under the Notes; and

(iv) an opinion of counsel (which may be from internal counsel) reasonably
satisfactory to the Required Holders covering such matters relating to such
Additional Obligor and such joinder agreement or such amendment to this
Agreement as the Required Holders may reasonably request.

SECTION 10. NEGATIVE COVENANTS.

From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding, each Obligor covenants that:

Section 10.1. Transactions with Affiliates. No Obligor will or will permit any
Subsidiary to enter into directly or indirectly any Material transaction or
Material group of related transactions (including without limitation the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Company, another Obligor or
another Subsidiary), except pursuant to the reasonable requirements of such
Obligor’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to such Obligor or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

Section 10.2. Merger, Consolidation, Etc. No Obligor will or will permit any
Subsidiary to consolidate with or merge with any other Person or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of transactions to any Person unless:

(a) with regard to any such transaction involving an Obligor, the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of such Obligor as an entirety, as the case may be, shall be a solvent
corporation or limited liability company organized and existing under the laws
of the United States or any state thereof (including the District of Columbia),
and, if such Obligor is not such corporation or limited liability company, such
corporation or limited liability company shall have executed and delivered to
each holder of any Notes its assumption of the due and punctual performance and
observance of each covenant and condition of this Agreement and the Notes;

 

-23-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

(b) any Subsidiary of any Obligor may (x) consolidate with or merge with, or
convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, (i) an Obligor or a Subsidiary so long
as in any merger or consolidation involving any Obligor, such Obligor shall be
the surviving or continuing entity or (ii) any other Person so long as the
survivor is a Subsidiary, or (y) convey, transfer or lease all of its assets in
compliance with the provisions of Section 10.3;

(c) each other Obligor reaffirms its obligations under this Agreement and the
Notes in writing at such time pursuant to documentation that is reasonably
acceptable to the Required Holders; and

(d) immediately before and immediately after giving effect to such transaction
or each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing.

No such conveyance, transfer or lease of substantially all of the assets of any
Obligor shall have the effect of releasing such Obligor or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2 from its liability under this
Agreement or the Notes.

Section 10.3. Sales of Assets. No Obligor will or will permit any Subsidiary to,
sell, lease or otherwise dispose of any Substantial Part (as defined below) of
the assets of such Obligor and its Subsidiaries; provided, however, that any
Obligor or any Subsidiary may sell, lease or otherwise dispose of assets
constituting a Substantial Part of the assets of such Obligor and its
Subsidiaries if such assets are sold in an arm’s length transaction and, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the net proceeds received from
such sale, lease or other disposition (but not less than that portion of such
assets that exceeds the definition of Substantial Part) shall be used within 365
days of such sale, lease or disposition, in any combination:

(1) to acquire productive assets used or useful in carrying on the business of
the Obligors and their Subsidiaries and having a value at least equal to the
value of such assets sold, leased or otherwise disposed of; and/or

(2) to prepay or retire Senior Indebtedness of any Obligor and/or its
Subsidiaries, provided that (i) such Obligor shall offer to prepay each
outstanding Note in a principal amount which equals the Ratable Portion for such
Note, and (ii) any such prepayment of the Notes shall be made at par, together
with accrued interest thereon to the date of such prepayment, but without the
payment of the Make-Whole Amount. Any offer of prepayment of the Notes pursuant
to this Section 10.3 shall be given to each holder of the Notes by written
notice that shall be delivered not less than thirty (30) days and not more than
sixty (60) days prior to the proposed prepayment date. Each such notice shall
state that it is given pursuant to this Section 10.3 and that the offer set
forth in such notice must be accepted by such holder in writing and shall also
set forth (i) the prepayment date, (ii) a description of the circumstances which
give rise to the proposed prepayment and (iii) a calculation of the Ratable
Portion for such holder’s Notes. Each

 

-24-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

holder of the Notes which desires to have its Notes prepaid shall notify the
Obligors in writing delivered not less than five (5) Business Days prior to the
proposed prepayment date of its acceptance of such offer of prepayment. A
failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 10.3, or to accept an offer as to all of the Notes held by such
holder, in each case on or before the 5th Business Day preceding the proposed
prepayment date, shall be deemed to constitute a rejection of such offer by such
holder. Prepayment of Notes pursuant to this Section 10.3 shall be made in
accordance with Section 8.2 (but without payment of the Make-Whole Amount).

As used in this Section 10.3, a sale, lease or other disposition of assets shall
be deemed to be a “Substantial Part” of the assets of any Obligor and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by all Obligors and their
Subsidiaries during the period of 12 consecutive months ending on the date of
such sale, lease or other disposition, exceeds 15% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal year
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a “Substantial Part” (i) any sale or
other disposition of obsolete or worn out property, (ii) any sale, lease or
disposition of assets (including inventory and investments) in the ordinary
course of business of any Obligor and its Subsidiaries, (iii) any transfer of
assets from any Obligor to any Wholly-Owned Subsidiary or from any Subsidiary to
any Obligor or a Wholly-Owned Subsidiary, or (iv) any sale or transfer of
property acquired by any Obligor or any Subsidiary after the date of this
Agreement to any Person within 365 days following the acquisition or
construction of such property by any Obligor or any Subsidiary if such Obligor
or a Subsidiary shall concurrently with such sale or transfer, lease such
property, as lessee. For purposes of this Agreement, Trade Receivables sold or
otherwise conveyed to a Special Purpose Company pursuant to one or more
Qualifying Securitization Transactions shall be excluded from the limitations of
this Section 10.3, to the extent that the aggregate amount outstanding under all
financing facilities relating to such Qualifying Securitization Transactions
shall not exceed $100,000,000 at any time of determination.

Section 10.4. Line of Business. No Obligor will or will permit any Subsidiary to
engage in any business if, as a result, the general nature of the business in
which the Company and its Subsidiaries, taken as a whole, would then be engaged
would be substantially changed from the general nature of the business in which
the Company and its Subsidiaries, taken as a whole, are engaged on the date of
this Agreement as described in the Memorandum.

Section 10.5. Terrorism Sanctions Regulations. No Obligor will or will permit
any Controlled Entity (a) to become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or any Person
that is the target of sanctions imposed by the United Nations or by the European
Union, or (b) directly or indirectly to have any investment in or engage in any
dealing or transaction (including, without limitation, any investment, dealing
or transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any Purchaser or holder to be
in violation of any law or regulation applicable to such Purchaser or holder, or
(ii) is prohibited by or subject to sanctions under any U.S. Economic Sanctions,
or (c) to engage, nor shall any Affiliate of either engage, in any activity that
could subject such Person or any Purchaser or holder to sanctions under CISADA
or any similar law or regulation with respect to Iran or any other country that
is subject to U.S. Economic Sanctions.

 

-25-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

Section 10.6. Liens. No Obligor will or will permit any Subsidiary to, directly
or indirectly, (a) acquire any property subject to any inventory consignment,
lease, land contract or other title retention contract (this Section shall not
apply to true leases, consignments, tolling or other possessory agreements in
respect of the property of others whereby such Obligor or Subsidiary does not
have legal or beneficial title to such property and which, pursuant to GAAP, are
not required to be capitalized), (b) sell or otherwise transfer any Trade
Receivables, whether with or without recourse, or (c) create, incur, suffer or
permit any property now owned or hereafter acquired by it or any income or
profits thereon to be or become encumbered by any mortgage, security interest,
financing statement or Lien of any kind or nature or assign or otherwise convey
any right to receive income or profits; provided, that this Section shall not
apply to:

(i) any lien for a Tax, assessment or governmental charge or levy which is not
yet due and payable or which is being contested in good faith and as to which
such Obligor or such Subsidiary shall have made appropriate reserves;

(ii) any lien securing only its workers’ compensation, unemployment insurance
and similar obligations;

(iii) any mechanics, carrier’s or similar common law or statutory lien incurred
in the normal course of business;

(iv) any transfer of a check or other medium of payment for deposit or
collection through normal banking channels or any similar transaction in the
normal course of business;

(v) Permitted Purchase Money Security Interests;

(vi) any financing statement perfecting only a security interest permitted by
this Section;

(vii) easements, restrictions, minor title irregularities and similar matters
having no adverse effect as a practical matter on the ownership or use of any
real property of the Company or any Subsidiary;

(viii) Liens existing on property at the time of acquisition (including Liens on
property of any business entity at the time of acquisition of the capital stock
or assets of such business entity or a merger with or consolidation with such
business entity by any Obligor or any Subsidiary permitted pursuant to
Section 10.2) and not created in contemplation thereof, provided that (i) the
Lien shall attach solely to the property so acquired (and any repairs, renewals,
replacements, additions, accessions, betterments, improvements, modifications or
proceeds thereof or relating thereto), (ii) at the time of acquisition of such
property, the aggregate amount remaining unpaid on all Indebtedness

 

-26-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

secured by Liens on the property so acquired, whether or not assumed by such
Obligor or such Subsidiary, shall not exceed an amount equal to the lesser of
the total purchase price or fair market value of such property at the time of
acquisition (as determined in good faith by one or more officers of such Obligor
or such Subsidiary, as the case may be), and (iii) the aggregate principal
amount of all Indebtedness secured by such Liens shall be permitted hereunder;

(ix) any attachment or judgment Lien, but only so long as the judgment it
secures does not constitute an Event of Default under Section 11(i);

(x) Liens incurred in the ordinary course of business to secure (A) the
non-delinquent performance of bids, trade contracts, leases (other than
Capitalized Leases) and statutory obligations, (B) contingent obligations on
surety bonds and appeal bonds, and (C) other similar non-delinquent obligations,
in each case, not incurred or made in connection with the obtaining of advances
or credit, the payment of the deferred purchase price of property or the
incurrence of other Indebtedness, provided that such Liens, taken as a whole,
would not, even if enforced, have a Material Adverse Effect;

(xi) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances in the ordinary course of
business, in each case incidental to, and not interfering in any material
respect with, the ordinary conduct of the business of such Obligor or
Subsidiary, and which do not in the aggregate materially impair the use of such
property in the operation of the business of such Obligor or Subsidiary or the
value of such property for the purposes of such business;

(xii) any other Liens existing on the date hereof which are identified on
Schedule 10.6 hereto;

(xiii) any extension, renewal or refunding of any Lien permitted by the
preceding clauses (vi), (viii) and (xii) of this Section 10.6 in respect of the
same property theretofore subject to such Lien in connection with the extension,
renewal or refunding of the Indebtedness secured thereby; provided that (A) such
extension, renewal or refunding shall be without increase in the principal
amount remaining unpaid as of the date of such extension, renewal or refunding,
(B) such Lien shall attach solely to the same such property, (C) the principal
amount remaining unpaid as of the date of such extension, renewal or refunding
is less than or equal to the fair market value of the property (determined in
good faith by the Board or Directors of the Company) to which such Lien is
attached, (D) at the time of such extension, renewal or refunding and after
giving effect thereto, no Default or Event of Default would exist; or

(xiv) Liens securing Priority Debt (other than Liens on Trade Receivables unless
in connection with the sale or other transfer of Trade Receivables to a Special
Purpose Company pursuant to one or more Qualifying Securitization Transactions,
to the extent that the aggregate amount outstanding under all financing
facilities relating to such Qualifying Securitization Transactions shall not
exceed $100,000,000 at any time of determination) not otherwise permitted in the
foregoing clauses (i) through (xiii), above,

 

-27-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

provided that Priority Debt shall not at any time exceed 15% of Consolidated
Total Assets (determined as of the end of the then most recently ended fiscal
quarter), provided, further, that notwithstanding the foregoing, no Obligor
shall, or shall permit any of its Subsidiaries to, secure pursuant to this
clause (xiv) of this Section 10.6 any Indebtedness outstanding under or pursuant
to any Material Credit Facility (or any Guaranty delivered in connection
therewith) unless and until the Notes (and any guaranty delivered in connection
therewith) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to the Required
Holders in substance and in form, including, without limitation, an
intercreditor agreement and opinions of counsel to such Obligor and/or any such
Subsidiary, as the case may be, from counsel that is reasonably acceptable to
the Required Holders.

Section 10.7. Fixed Charges Coverage. The Company shall not permit the Fixed
Charges Coverage Ratio as of the end of any fiscal quarter to be less than 1.75
to 1.00.

Section 10.8. Total Leverage Ratio. The Company shall not permit the Total
Leverage Ratio as of the end of any fiscal quarter to be greater than 3.50 to
1.00.

Section 10.9. Priority Debt. The Company shall not at any time permit the
aggregate amount of all Priority Debt to exceed 15% of Consolidated Total Assets
(Consolidated Total Assets to be determined as of the end of the then most
recently ended fiscal quarter of the Company).

Section 10.10. Distributions. The Company shall not declare or pay any dividend
or other Distribution in cash, property or obligations (other than in shares of
capital stock of the Company or in options, warrants or other rights to acquire
any such capital stock or in other securities convertible into any such capital
stock) on any shares of capital stock of the Company of any class; and the
Company shall not purchase, redeem or otherwise acquire for any consideration
any shares of capital stock of the Company of any class or any option, warrant
or other right to acquire any such capital stock, unless, as to any of the
foregoing, no Default or Event of Default then exists or would exist after
giving effect thereto.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) any Obligor defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) any Obligor defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) any Obligor defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.2, 10.3, 10.6, 10.7, 10.8, 10.9 and
10.10; or

 

-28-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

(d) any Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) such
Obligor receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or

(e) any representation or warranty made in writing by or on behalf of any
Obligor or by any officer of any Obligor in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

(f) (i) any Obligor or any Significant Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount in excess of an amount equal to three percent (3%) of
Consolidated Net Worth beyond any period of grace or notice provided with
respect thereto, or (ii) any Obligor or any Significant Subsidiary is in default
in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount in excess of an amount
equal to three percent (3%) of Consolidated Net Worth or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition, such Indebtedness has become or
has been declared due and payable before its stated maturity or before its
regularly scheduled dates of payment; or

(g) any Obligor or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by any Obligor or any Significant Subsidiary,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of such Obligor or such Significant Subsidiary, or any
such petition shall be filed against such Obligor or such Significant Subsidiary
and such petition shall not be dismissed within 60 days; or

 

-29-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

(i) one or more final judgments or orders for the payment of money aggregating
in excess of an amount equal to three percent (3%) of Consolidated Net Worth at
such time, including, without limitation, any such final order enforcing a
binding arbitration decision, are rendered against one or more of any Obligor
and its Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that would cause a Material Adverse
Effect, (iv) any Obligor or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) any Obligor or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vi) any Obligor or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of any Obligor or any Subsidiary thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect. As used in this Section 11(j),
the terms “employee benefit plan” and “employee welfare benefit plan” shall have
the respective meanings assigned to such terms in section 3 of ERISA.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to any
Obligor described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Obligors, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Obligors, declare all the Notes held by it or them to be
immediately due and payable.

 

-30-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. Each Obligor
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Obligors in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders in principal
amount of the Notes then outstanding, by written notice to the Obligors, may
rescind and annul any such declaration and its consequences if (a) any Obligor
has paid all overdue interest on the Notes, all principal of and Make-Whole
Amount, if any, on any Notes that are due and payable and are unpaid other than
by reason of such declaration, and all interest on such overdue principal and
Make-Whole Amount, if any, and (to the extent permitted by applicable law) any
overdue interest in respect of the Notes, at the Default Rate, (b) no Obligor
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Obligors under Section 15, the Obligors will pay to the
holder of each Note on demand such further amount as shall be sufficient to
cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

 

-31-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the
Obligors shall not be affected by any notice or knowledge to the contrary. The
Obligors shall give to any holder of a Note that is an Institutional Investor
promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Obligors
shall execute and deliver, at the Obligor’s expense (except as provided below),
one or more new Notes of the same series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Schedule 1(a), Schedule 1(b) or Schedule 1(c), respectively. Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon. The Obligors may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.2.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

-32-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Obligors at their own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Bank of America,
N.A. in such jurisdiction. The Obligors may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of any Obligor in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Obligors will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Obligors in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Obligors made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Obligors pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes of the same series pursuant to Section 13.2. The Obligors will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by a Purchaser under
this Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 14.2.

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Obligors will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in

 

-33-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

respect of this Agreement or the Notes (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement or the Notes or in responding
to any subpoena or other legal process or informal investigative demand issued
in connection with this Agreement or the Notes, or by reason of being a holder
of any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of any Obligor or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and (c) the costs and expenses
incurred in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses under this clause (c) shall not exceed $5,000. The Obligors will pay,
and will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).

Section 15.2. Survival. The obligations of the Obligors under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of any Obligor pursuant to this Agreement
shall be deemed representations and warranties of such Obligor under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Obligors and supersede all prior agreements and understandings relating to the
subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Obligors
and the Required Holders, except that:

(a) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or
any defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing; and

(b) no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or

 

-34-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

payment of principal of, or reduce the rate or change the time of payment or
method of computation of (x) interest on the Notes or (y) the Make-Whole Amount,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any amendment or waiver or the principal amount
of the Notes that the Purchasers are to purchase pursuant to Section 2 upon the
satisfaction of the conditions to Closing that appear in Section 4, or
(iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2 and Section 17.1(c)), 11(a), 11(b), 12, 17 or 20.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Obligors will provide each Purchaser and each holder of a
Note with sufficient information, sufficiently far in advance of the date a
decision is required, to enable such Purchaser and such holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes. The
Obligors will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to this Section 17 to each Purchaser and
each holder of a Note promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite Purchasers
or holders of Notes.

(b) Payment. No Obligor will directly or indirectly pay or cause to be paid any
remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of a Note as consideration for or as an inducement to the entering into by such
holder of any waiver or amendment of any of the terms and provisions hereof or
of any Note unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of a Note even if such holder did not consent to
such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 by a holder of a Note that has transferred or has agreed to transfer
its Note to any Obligor or any Affiliate of any Obligor in connection with such
consent shall be void and of no force or effect except solely as to such holder,
and any amendments effected or waivers granted or to be effected or granted that
would not have been or would not be so effected or granted but for such consent
(and the consents of all other holders of Notes that were acquired under the
same or similar conditions) shall be void and of no force or effect except
solely as to such holder.

Section 17.3. Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all Purchasers and holders of
Notes and is binding upon them and upon each future holder of any Note and upon
the Obligors without regard to whether such Note has been marked to indicate
such amendment or waiver. No such amendment or waiver will extend to or affect
any obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Obligors and any Purchaser or holder of a Note and no delay in
exercising any rights hereunder or under any Note shall operate as a waiver of
any rights of any Purchaser or holder of such Note.

 

-35-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

Section 17.4. Notes Held by Obligors, etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Notes, or have directed the
taking of any action provided herein or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by any
Obligor or any of its Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Obligors in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Obligors in writing, or

(iii) if to any Obligor, to the Company at 22801 St. Clair Avenue, Cleveland,
Ohio 44117-1199, to the attention of the Treasurer, or at such other address as
such Obligor shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. Each Obligor agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit any
Obligor or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 

-36-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of any Obligor or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of such Obligor or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by any Obligor or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of any Obligor (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be required (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party or (z) if an Event of Default
has occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes or this Agreement. Each holder of a Note, by its acceptance of
a Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Obligors in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Obligors embodying this Section 20.

In the event that as a condition to receiving access to information relating to
any Obligor or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and such Obligor, this Section 20
shall supersede any such other confidentiality undertaking.

 

-37-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Obligors, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Obligors of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2. Accounting Terms; Accounting Changes. All accounting terms used
herein which are not expressly defined in this Agreement have the meanings
respectively given to them in accordance with GAAP. Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic
No. 825-10-25 — Fair Value Option, International Accounting Standard 39 —
Financial Instruments: Recognition and Measurement or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

If any change in GAAP by reason of a change from GAAP to IFRS or, if applicable,
portions thereof (as provided in the definition of “GAAP”) would affect in any
material respect the computation of any ratio or other financial covenant,
basket, calculation or requirement set forth herein or in any other document
relating to the Notes, the Obligors and the holders shall endeavor to negotiate
in good faith a modification of such ratio, covenant, basket, calculation or

 

-38-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

requirement to preserve the original intent thereof in light of such change from
GAAP to IFRS or, if applicable, portions thereof (subject, however, to the
approval of the Required Holders); and until, if ever, such modification shall
have been effected by an amendment to such ratio, covenant, basket, calculation
or requirement approved by the Obligors and the Required Holders as provided in
Section 17.1 hereof, (i) such ratio, covenant, basket, calculation or
requirement shall continue to be computed in accordance with GAAP prior to such
change to IFRS (or, if applicable, portions thereof) and (ii) the Obligors shall
provide to the holders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio, covenant, basket, calculation
or requirement made before and after giving effect to such change from GAAP to
IFRS (or, if applicable, portions thereof).

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4. Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.7. Jurisdiction and Process; Waiver of Jury Trial. (a) Each Obligor
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, each Obligor
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

-39-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

(b) Each Obligor consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each Obligor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Obligors
in the courts of any appropriate jurisdiction or to enforce in any lawful manner
a judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

Section 22.8. Joint and Several. (a) Joint and Several. The Obligors agree and
acknowledge that their liability to pay all obligations under this Agreement and
the Notes and to perform all other obligations under this Agreement and the
Notes and each other document to which they are a party is and shall be joint
and several. No Obligor shall have any right of subrogation, reimbursement or
similar right in respect of its payment of any sum or its performance of any
other obligation hereunder or under the Notes unless and until all obligations
have been paid in full. In addition, each Obligor confirms that it will have
received adequate consideration and reasonably equivalent value for the
Indebtedness incurred and other agreements made in this Agreement and the Notes.
No Obligor could reasonably expect to obtain financing separately on terms as
favorable as those provided for herein.

(b) Obligations Absolute. The obligations of each Obligor hereunder (the
“Obligations”) shall be valid and enforceable and, except as expressly provided
herein, shall not be subject to limitation, impairment or discharge for any
reason (other than the payment in full of the Obligations), including, without
limitation, the occurrence of any failure to assert or enforce or agreement not
to assert or enforce any claim or demand of any right power or remedy with
respect to the Obligations or any agreement relating thereto, or with respect to
any guaranty thereof or security therefor or any other act or thing or omission
which may or might in any manner or to any extent vary the risk of such Obligor
as an obligor in respect of the Obligations; and each Obligor hereby waives
(i) any defense based upon any statute or rule of law or equity to the effect
that the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal, and (ii) to the fullest
extent permitted by law, any defenses or benefits which may be derived from or
afforded by law or equity which limit the liability of or exonerate guarantors
or sureties, or which may conflict with terms of this Agreement, the Notes or
any other documents delivered in connection therewith.

 

-40-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

(c) Limitations. (i) If the Obligations of an Obligor would be held or
determined by a court or tribunal having competent jurisdiction to be void,
invalid or unenforceable on account of the amount of its aggregate liability
under this Agreement or the Notes, then, notwithstanding any other provision of
this Agreement or the Notes to the contrary, the aggregate amount of the
liability of such Obligor under this Agreement and the Notes shall, without any
further action by such Obligor, any holder or any other person, be automatically
limited and reduced to an amount which is valid and enforceable.

(ii) Without limiting the generality of clause (i) above, each Obligor, each
Purchaser and each holder, hereby confirms that it is the intention of all such
parties that none of this Agreement, the Notes or any other document delivered
in connection therewith constitute a fraudulent transfer or conveyance under any
Debtor Relief Law, the Uniform Fraudulent Conveyances Act, the Uniform
Fraudulent Transfer Act or similar state statute applicable to this Agreement,
the Notes or any other related document. Therefore, such parties agree that the
Obligations of an Obligor shall be limited to such maximum amount as will, after
giving effect to such maximum amount and other contingent and fixed liabilities
of such Obligor that are relevant under such laws, and after giving effect to
any collections from, rights to receive contribution from or payments made by or
on behalf of the other Obligors and any other obligor, result in the Obligations
not constituting a fraudulent transfer or conveyance.

(iii) The provisions of this Section 22.8 are intended solely to preserve the
rights of the Purchasers and the holders hereunder to the maximum extent
permitted by applicable law, and neither an Obligor nor any other Person shall
have any right or claim under such provisions that would not otherwise be
available under applicable law.

*    *    *    *    *

 

-41-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Obligors, whereupon this
Agreement shall become a binding agreement between you and the Obligors.

 

Very truly yours, LINCOLN ELECTRIC HOLDINGS, INC. By   Name: Title:

 

THE LINCOLN ELECTRIC COMPANY By   Name: Title:

 

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

By   Name: Title:

 

J.W. HARRIS CO., INC. By   Name: Title:

 

LINCOLN GLOBAL, INC. By   Name: Title:



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

 

TECHALLOY, INC. By   Name: Title:

 

WAYNE TRAIL TECHNOLOGIES, INC. By   Name: Title:



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc. Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

[ADD PURCHASER SIGNATURE BLOCKS]



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Additional Obligor” is defined in Section 9.7.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of an Obligor.

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Blocked Person” is defined in Section 5.16(a).

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Cleveland, Ohio are required or
authorized to be closed.

“Capitalized Leases” means, in respect of any Person, any lease of property
imposing obligations on such Person, as lessee of such property, which are
required in accordance with GAAP to be capitalized on a balance sheet of such
Person.

“Change of Control” means and includes any of the following:

(i) during any period of twelve (12) consecutive calendar months, individuals
who at the beginning of such period constituted the Company’s Board of Directors
(together with any new directors (x) whose election by the Company’s Board of
Directors was, or (y) whose nomination for election by the Company’s
shareholders was (prior to the date of the proxy or consent solicitation
relating to such nomination), approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved), shall cease for any reason to constitute a majority of the directors
then in office;

 

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(ii) any person or group (as such term is defined in section 13(d)(3) of the
1934 Act) shall acquire, directly or indirectly, beneficial ownership (within
the meaning of Rule 13d-3 and 13d-5 of the 1934 Act) of more than 50%, on a
fully diluted basis, of the economic or voting interest in the Company’s capital
stock;

(iii) the shareholders of the Company approve a merger or consolidation of such
with any other person, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
or exchanged for voting securities of the surviving or resulting entity) more
than 50% of the combined voting power of the voting securities of the Company or
such surviving or resulting entity outstanding after such merger or
consolidation;

(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement or agreements for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and/or

(v) the Company ceases to own one hundred percent (100%) of the issued and
outstanding capital stock of an Obligor, other than the Company, except as a
result of a transaction expressly permitted in Section 10.2.

“CISADA” is defined in Section 5.16(a).

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” means Lincoln Electric Holdings, Inc., an Ohio corporation or any
successor that becomes such in the manner prescribed in Section 10.2.

“Confidential Information” is defined in Section 20.

“Consolidated” means the Company and its Subsidiaries, taken as a whole in
accordance with GAAP.

“Consolidated Fixed Charges” means, with respect to any period, the sum of
(a) Consolidated Interest Expense for such period and (b) Consolidated Lease
Rentals for such period.

“Consolidated Income Available for Fixed Charges” means, with respect to any
period, Consolidated Net Income for such period, plus, without duplication, all
amounts deducted in the computation thereof on account of (a) Consolidated Fixed
Charges and (b) Taxes imposed on or measured by income or excess profits.

 

A-2



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, Interest Expense of the
Company and its Subsidiaries on a Consolidated basis.

“Consolidated Lease Rentals” means, with respect to any period, the sum of the
rental and other obligations required to be paid during such period by the
Company and its Subsidiaries as lessee under all leases of real or personal
property (other than Capitalized Leases), on a Consolidated basis, excluding any
amount required to be paid by the lessee (whether or not therein designated as
rental or additional rental) on account of maintenance and repairs, insurance,
Taxes, assessments, water rates and similar charges, provided that, if at the
date of determination, any such rental or other obligations (or portion thereof)
are contingent or not otherwise definitely determinable by the terms of the
related lease, the amount of such obligations (or such portion thereof)
(i) shall be assumed to be equal to the amount of such obligations for the
period of 12 consecutive calendar months immediately preceding the date of
determination or (ii) if the related lease was not in effect during such
preceding 12-month period, shall be the amount estimated by a responsible
officer of the Company on a reasonable basis and in good faith.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries for such period, on a Consolidated
basis, as determined in accordance with GAAP, after eliminating all offsetting
debits and credits between the Company and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and its Subsidiaries in accordance with
GAAP, provided that there shall be excluded:

(a) the income (or loss) of any Person (other than a Subsidiary) in which the
Company or any Subsidiary has an ownership interest, except to the extent that
any such income has been actually received by the Company or such Subsidiary in
the form of cash dividends or similar cash distributions,

(b) the undistributed earnings of any Subsidiary to the extent that, to the best
of the knowledge of the Company, the declaration or payment of dividends or
similar distributions by such Subsidiary is (i) not at the time permitted by the
terms of its charter or any agreement, instrument, judgment, decree, order, or
law applicable to such Subsidiary, or (ii) otherwise unavailable for payment,

(c) any aggregate net gain (but not any aggregate net loss) during such period
arising from the sale, conversion, exchange or other disposition of investments
or capital assets (such term to include, without limitation, the following,
whether or not current: all fixed assets, whether tangible or intangible, and
all inventory sold in conjunction with the disposition of fixed assets), and any
Taxes on such net gain (or net loss),

(d) any non-cash gains or losses resulting from any write-up or reappraisal of
any assets, including, without limitation, goodwill of such Person as well as
goodwill impairments and losses traced to the write-off of goodwill associated
with the sale or other disposition of a business by such Person,

 

A-3



--------------------------------------------------------------------------------

(e) any net gain from the collection of the proceeds of life insurance policies,

(f) any gain arising from the acquisition of any security (as defined in the
Securities Act of 1933), or the extinguishment, under GAAP, of any Indebtedness,
of the Company or any Subsidiary,

(g) any deferred or other credit representing the excess of equity in any
Subsidiary at the date of acquisition over the cost of the investment in such
Subsidiary, and

(h) any non-cash charges related to the implementation by the Company and its
Subsidiaries of FASB Statement 142.

“Consolidated Net Worth” means, at any time,

(a) the sum (adjusted for any non-cash charges related to the implementation by
the Company and its Subsidiaries of FASB Statement 142) of (i) the par value (or
value stated on the books of the corporation) of the capital stock (but
excluding treasury stock and capital stock subscribed and unissued) of the
Company and its Subsidiaries, plus (ii) the amount of the paid-in capital and
retained earnings of the Company and its Subsidiaries, in each case as such
amounts would be shown on a Consolidated balance sheet of the Company and its
Subsidiaries as of such time prepared in accordance with GAAP, minus

(b) to the extent included in clause (a), all amounts properly attributable to
minority interests, if any, in the stock and surplus of Subsidiaries.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Company and its Subsidiaries, determined on a
Consolidated basis.

“Controlled Entity” means (i) any of the Subsidiaries of any Obligor and any of
their or such Obligor’s respective Controlled Affiliates and (ii) if such
Obligor has a parent company, such parent company and its Controlled Affiliates.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest that is the greater of (i) 2.0% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.0% over the rate of interest publicly announced by Bank of
America, N.A. in New York, New York as its “base” or “prime” rate.

“Disclosure Documents” is defined in Section 5.3.

 

A-4



--------------------------------------------------------------------------------

“Distribution” means any payment made, liability incurred and other
consideration (other than any stock dividend, or stock split or similar
distributions payable only in capital stock of an Obligor) given (i) for the
purchase, acquisition, redemption or retirement of any capital stock of an
Obligor or (ii) as a dividend, return of capital or other distribution of any
kind in respect of the capital stock of an Obligor outstanding at any time.

“EBITDA” means, for any period, the sum of the amounts of (i) Consolidated Net
Income, (ii) Consolidated Interest Expense for such period, (iii) depreciation
for such period on a Consolidated basis, as determined in accordance with GAAP,
(iv) amortization for such period on a Consolidated basis, as determined in
accordance with GAAP, and (v) all provisions for any Taxes imposed on or
measured by income or excess profits made by the Company and its Subsidiaries
during such period, in each case, for clauses (ii) through (v), inclusive, to
the extent expensed or deducted in computing Consolidated Net Income and without
duplication.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with any Obligor under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“First Closing” is defined in Section 3.

“Fixed Charges Coverage Ratio” means, at any time, the ratio of (a) Consolidated
Income Available for Fixed Charges for the period of four consecutive fiscal
quarters ending as of the most recent fiscal quarter ended prior to such time to
(b) Consolidated Fixed Charges for such period.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

 

A-5



--------------------------------------------------------------------------------

“Funded Debt” means (a) Indebtedness, other than Indebtedness of the types
described in clause (ix), (x), (xii) and (xiii) of the definition of such term,
below, and (b) all guaranty obligations of such Person in respect of any
Indebtedness of the type described in clause (a) of this definition.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time; it being understood and agreed that
determinations in accordance with GAAP for purposes of Section 10, including
defined terms as used therein, are subject (to the extent provided therein) to
Section 22.2. If at any time the SEC permits or requires U.S.-domiciled
companies subject to the reporting requirements of the Exchange Act to use, in
whole or in part, IFRS in lieu of GAAP for financial reporting purposes, the
Company may elect by written notice to the holders to so use IFRS (or, to the
extent permitted by the SEC and consistent with pronouncements of the Financial
Accounting Standards Board and the International Accounting Standards Board,
portions thereof from time to time) in lieu of GAAP and, upon any such notice,
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the date specified in such notice, IFRS (or, if
applicable, such portions) as in effect from time to time and (b) for prior
periods, GAAP as defined in the first sentence of this definition (and as
theretofore modified pursuant to this sentence), in each case subject to
Section 22.2.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any state or other political subdivision
thereof, or

(ii) any other jurisdiction in which any Obligor or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of any Obligor or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantor” means the obligor under any Guaranty.

 

A-6



--------------------------------------------------------------------------------

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“IFRS” means the International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the SEC, as the case may
be), as in effect from time to time.

 

A-7



--------------------------------------------------------------------------------

“INHAM Exemption” is defined in Section 6.2(e).

“Indebtedness” means, with respect to any Person, without duplication, (i) all
indebtedness for money borrowed of such Person; (ii) all bonds, notes,
debentures and similar debt securities of such Person; (iii) the deferred
purchase price of capital assets or services which in accordance with GAAP would
be shown on the liability side of the balance sheet of such Person; (iv) the
amounts drawn under all letters of credit issued for the account of such Person
(other than commercial or trade letters of credit issued in connection with
customer or supplier relationships in the ordinary course of business) and,
without duplication, all drafts drawn thereunder; (v) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
(vi) all Indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such Indebtedness has been assumed;
(vii) all Capitalized Lease obligations of such Person and all Indebtedness of
such Person secured by purchase money Liens; (viii) the present value,
determined on the basis of the implicit interest rate, of all basic rental
obligations under all “synthetic” leases (i.e., leases accounted for by the
lessee as operating leases under which the lessee is the “owner” of the leased
property for Federal income Tax purposes); (ix) all obligations of such Person
to pay a specified purchase price for goods or services whether or not delivered
or accepted, i.e., take-or-pay and similar obligations; (x) all net obligations
of such Person under any so-called “hedge,” “swap,” “collar,” “cap” or similar
interest rate or currency fluctuation protection agreements; (xi) the full
outstanding balance of trade receivables, notes or other instruments sold with
full recourse (and the portion thereof subject to potential recourse, if sold
with limited recourse), including, without limitation, in connection with a
Qualifying Securitization Transaction, other than in any such case any thereof
sold solely for purposes of collection of delinquent accounts; (xii) the stated
value, or liquidation value if higher, of all redeemable stock (or other equity
interest) of such Person; and (xiii) all guaranty obligations of such Person;
provided that (a) neither trade payables nor other similar accrued expenses, in
each case arising in the ordinary course of business, unless evidenced by a
note, shall constitute Indebtedness; and (b) the Indebtedness of any Person
shall in any event include (without duplication) the Indebtedness of any other
entity (including any general partnership in which such Person is a general
partner) to the extent such Person is liable thereon as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide expressly that such Person is
not liable thereon.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 2% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Interest Expense” means, for any fiscal period, all expense of the Company or
any of its Subsidiaries for such fiscal period classified as interest expense
for such period, including capitalized interest and interest under “synthetic”
leases, in accordance with GAAP.

 

A-8



--------------------------------------------------------------------------------

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person.

“Lincoln Party” means any of the Obligors or any other direct or indirect
Subsidiary of any of them from time to time, collectively, the “Lincoln
Parties.”

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of an Obligor and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of an Obligor and its
Subsidiaries taken as a whole, (b) the ability of an Obligor to perform its
obligations under this Agreement and the Notes, (c) the ability of any Guarantor
to perform its obligations under any Guaranty guaranteeing the obligations of
the Obligors under the Notes and this Agreement, or (d) the validity or
enforceability of this Agreement, the Notes or any such Guaranty.

“Material Credit Facility” means, as to the Obligors and their Subsidiaries,

(a) the Amended and Restated Credit Agreement dated as of July 26, 2012, by and
among the Company, the Subsidiaries of the Company party thereto, KeyBank
National Association, in its capacities as letter of credit issuer and
administrative agent for the lenders, and the financial institutions party
thereto as lenders, as amended to date, including any renewals, extensions,
further amendments, supplements, restatements, replacements or refinancing
thereof;

(b) any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of Closing by any Obligor or any
Subsidiary, or in respect of which any Obligor or any Subsidiary is an obligor
or otherwise provides a guarantee or other credit support (“Credit Facility”),
in a principal amount outstanding or available for borrowing equal to or greater
than $50,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency); and if no Credit Facility or Credit
Facilities equal or exceed such amounts, then any Credit Facility in a principal
amount outstanding or available for borrowing equal to or greater than
$5,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency) shall be deemed to be a Material Credit
Facility; and

(c) any private placement document pursuant to which any Obligor has issued
senior notes, either now existing or existing in the future.

“Maturity Date” is defined in the first paragraph of each Note.

 

A-9



--------------------------------------------------------------------------------

“Memorandum” is defined in Section 5.3.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Notes” is defined in Section 1.

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company or any other Obligor whose responsibilities
extend to the subject matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Purchase Money Security Interest” means any Lien which is created or
assumed in purchasing, constructing or improving any real or personal property
(other than inventory) in the ordinary course of business, or to which any such
property is subject when so purchased, including, without limitation,
Capitalized Leases, provided, that (i) such Lien shall be confined to the
aforesaid property, (ii) the Indebtedness secured thereby does not exceed the
total cost of the purchase, construction or improvement, and (iii) any
refinancing of such indebtedness does not increase the amount of indebtedness
owing as of the date of such refinancing.

“Person” means an individual, sole proprietorship, partnership, joint venture,
corporation, limited liability company, association, institution, estate, trust,
unincorporated organization, business entity or Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by any Obligor or
any ERISA Affiliate or with respect to which any Obligor or any ERISA Affiliate
may have any liability.

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

 

A-10



--------------------------------------------------------------------------------

“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries (including
all Guaranties of Indebtedness but excluding (w) Indebtedness owing to the
Company or any other Subsidiary, (x) Indebtedness outstanding at the time such
Person became a Subsidiary, provided that such Indebtedness shall have not been
incurred in contemplation of such person becoming a Subsidiary, (y) Indebtedness
of the Obligors and (z) all Indebtedness of Guarantors guaranteeing the
obligations of the Obligors under the Notes and this Agreement), and (ii) all
Indebtedness of any Obligor and its Subsidiaries secured by Liens other than
Indebtedness secured by Liens permitted by clauses (i) through (xiii),
inclusive, of Section 10.6.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Obligors and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Qualifying Securitization Transaction” shall mean a bona fide securitization
transaction effected under terms and conditions customary in the capital markets
and consisting of sales of Trade Receivables by a Lincoln Party to a Special
Purpose Company which in turn either sells or pledges such Trade Receivables (or
undivided interests therein) to a commercial paper conduit or other financing
source (whether with or without recourse to the Special Purpose Company), and as
to which each of the following conditions shall be satisfied: (i) such sales to
the Special Purpose Company are not accounted for under GAAP as secured loans,
(ii) such transactions are, in the good faith opinion of a responsible officer
of the Company, for fair value and in the best interests of such Lincoln Party,
and (iii) recourse to any Lincoln Party in connection with any such sale of
Trade Receivables is limited to repurchase, substitution or indemnification
obligations customarily provided for in asset securitization transactions and
arising from breaches of representations or warranties made by any Lincoln Party
in connection with such sale.

“QPAM Exemption” is defined in Section 6.2(d).

“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Senior Indebtedness in accordance with Section 10.3(2), multiplied
by (y) a fraction, the numerator of which is the aggregate principal amount of
Senior Indebtedness of any Obligor and its Subsidiaries being prepaid pursuant
to Section 10.3(2) and the denominator is the aggregate principal amount of
Senior Indebtedness of such Obligor and its Subsidiaries.

 

A-11



--------------------------------------------------------------------------------

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means (a) prior to the First Closing, the Purchasers; (b) at
any time on or after the First Closing, the holders of at least 51% in principal
amount of the Notes at the time outstanding, provided that for purposes of this
clause (b), the Notes scheduled to be issued at the Second Closing shall be
deemed to be outstanding; and (c) at any time on or after the Second Closing,
the holders of at least 51% in principal amount of the Notes at the time
outstanding, in each case, exclusive of Notes then owned by any Obligor or any
of its Affiliates.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company or any other Obligor with responsibility for the administration
of the relevant portion of this Agreement.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Second Closing” is defined in Section 3.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Senior Indebtedness” means with respect to any Person, as of the date of any
determination thereof, all Indebtedness of such Person other than Subordinated
Debt.

“series” means any series of Notes issued pursuant to this Agreement.

“Series A Notes” is defined in Section 1.1.

“Series B Notes” is defined in Section 1.1.

“Series C Notes” is defined in Section 1.1.

“Series D Notes” is defined in Section 1.1.

 

A-12



--------------------------------------------------------------------------------

“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the SEC as in effect on the date of the Closing) of any
Obligor.

“Source” is defined in Section 6.2.

“Special Purpose Company” shall mean any Person created in connection with a
Qualifying Securitization Transaction, provided, that any Special Purpose
Company shall not own any property or conduct any activities other than those
properties and activities which are reasonably required to be owned and
conducted in connection with the involvement of such Person in Qualifying
Securitization Transactions.

“Subordinated Debt” means with respect to any Person, all unsecured Indebtedness
of such Person which shall contain or have applicable thereto subordination
provisions providing for the subordination thereof to other Indebtedness of such
Person (including without limitation, with respect to any Obligor, the
obligations of such Obligor under this Agreement or the Notes).

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Substitute Purchaser” is defined in Section 21.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including interest, penalties and additions to tax with respect thereto.

“Total Funded Debt” shall mean, as at the date of any determination, and on a
Consolidated basis, the principal amount of any and all outstanding Funded Debt
of the Company and its Subsidiaries at such date, including, without limitation,
the outstanding obligations of the Obligors under this Agreement and the Notes
at such date and any other obligations of the Obligors to the holders at such
date.

“Total Leverage Ratio” shall mean, as of the end of any fiscal quarter, the
ratio of (i) Total Funded Debt outstanding on such fiscal quarter end to
(ii) Trailing EBITDA as of such fiscal quarter end.

 

A-13



--------------------------------------------------------------------------------

“Trade Receivables” shall mean indebtedness and other obligations owed to the
Company or any other Lincoln Party, whether constituting accounts, chattel
paper, instruments or general intangibles, arising in connection with the sale
of goods and services by the Company or such Lincoln Party to commercial
customers, including, without limitation, the obligation to pay any finance
charges with respect thereto, and agreements relating thereto, collateral
securing the foregoing, books and records relating thereto and all proceeds
thereof.

“Trailing EBITDA” shall mean, as of the end of any fiscal quarter, EBITDA for
such fiscal quarter, plus EBITDA for the three (3) immediately preceding fiscal
quarters.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions” is defined in Section 5.16(a).

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of any Obligor and such Obligor’s other
Wholly-Owned Subsidiaries at such time.

 

A-14



--------------------------------------------------------------------------------

[FORM OF SERIES A NOTE]

LINCOLN ELECTRIC HOLDINGS, INC.

THE LINCOLN ELECTRIC COMPANY

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

J.W. HARRIS CO., INC.

LINCOLN GLOBAL, INC.

TECHALLOY, INC.

WAYNE TRAIL TECHNOLOGIES, INC.

3.15% SENIOR NOTE, SERIES A, DUE AUGUST 20, 2025

 

No. [            ] [Date] $[                ] PPN[                    ]

FOR VALUE RECEIVED, the undersigned, Lincoln Electric Holdings, Inc., a
corporation organized and existing under the laws of the State of Ohio (herein
called the “Company”), The Lincoln Electric Company, an Ohio corporation
(“Lincoln”), Lincoln Electric International Holding Company, a Delaware
corporation (“International”), J.W. Harris Co., Inc., an Ohio corporation
(“Harris”), Lincoln Global, Inc., a Delaware corporation (“Global”), Techalloy,
Inc., a Delaware corporation (“Techalloy”), Wayne Trail Technologies, Inc., an
Ohio corporation (“Wayne” and with the Company, Lincoln, International, Harris,
Global and Techalloy, each an “Obligor” and, collectively, the “Obligors”),
jointly and severally hereby promise to pay to [                    ], or
registered assigns, the principal sum of [                    ] DOLLARS (or so
much thereof as shall not have been prepaid) on August 20, 2025 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 3.15% per annum from the
date hereof, payable semiannually, on the 20th day of February and August in
each year, commencing with the February 20 or August 20 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 5.15% or (ii) 2.0%
over the rate of interest publicly announced by Bank of America, N.A. from time
to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York, New York or at such other place as the Obligors
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of April 1, 2015 (as from time
to time amended, the “Note Purchase Agreement”), between the Obligors and the
respective Purchasers named

 

SCHEDULE 1(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representation set forth in Section 6.2 of the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Obligors
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the
Obligors will not be affected by any notice to the contrary.

The Obligors will make any required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement. This Note is also subject
to optional prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

 

LINCOLN ELECTRIC HOLDINGS, INC. By   Name: Title:

 

1(a)-2



--------------------------------------------------------------------------------

THE LINCOLN ELECTRIC COMPANY By   Name: Title:

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

By   Name: Title: J.W. HARRIS CO., INC. By   Name: Title: LINCOLN GLOBAL, INC.
By   Name: Title: TECHALLOY, INC. By   Name: Title: WAYNE TRAIL TECHNOLOGIES,
INC. By   Name: Title:

 

1(a)-3



--------------------------------------------------------------------------------

[FORM OF SERIES B NOTE]

LINCOLN ELECTRIC HOLDINGS, INC.

THE LINCOLN ELECTRIC COMPANY

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

J.W. HARRIS CO., INC.

LINCOLN GLOBAL, INC.

TECHALLOY, INC.

WAYNE TRAIL TECHNOLOGIES, INC.

3.35% SENIOR NOTE, SERIES B, DUE AUGUST 20, 2030

 

No. [            ] [Date] $[            ] PPN[                    ]

FOR VALUE RECEIVED, the undersigned, Lincoln Electric Holdings, Inc., a
corporation organized and existing under the laws of the State of Ohio (herein
called the “Company”), The Lincoln Electric Company, an Ohio corporation
(“Lincoln”), Lincoln Electric International Holding Company, a Delaware
corporation (“International”), J.W. Harris Co., Inc., an Ohio corporation
(“Harris”), Lincoln Global, Inc., a Delaware corporation (“Global”), Techalloy,
Inc., a Delaware corporation (“Techalloy”), Wayne Trail Technologies, Inc., an
Ohio corporation (“Wayne” and with the Company, Lincoln, International, Harris,
Global and Techalloy, each an “Obligor” and, collectively, the “Obligors”),
jointly and severally hereby promise to pay to [                    ], or
registered assigns, the principal sum of [                    ] DOLLARS (or so
much thereof as shall not have been prepaid) on August 20, 2030 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 3.35% per annum from the
date hereof, payable semiannually, on the 20th day of February and August in
each year, commencing with the February 20 or August 20 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 5.35% or (ii) 2.0%
over the rate of interest publicly announced by Bank of America, N.A. from time
to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York, New York or at such other place as the Obligors
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of April 1, 2015 (as from time
to time amended, the “Note Purchase Agreement”), between the Obligors and the
respective Purchasers named

 

SCHEDULE 1(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representation set forth in Section 6.2 of the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Obligors
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the
Obligors will not be affected by any notice to the contrary.

The Obligors will make any required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement. This Note is also subject
to optional prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Obligors and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

 

LINCOLN ELECTRIC HOLDINGS, INC. By   Name: Title:

 

1(b)-2



--------------------------------------------------------------------------------

THE LINCOLN ELECTRIC COMPANY By   Name: Title:

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

By   Name: Title: J.W. HARRIS CO., INC. By   Name: Title: LINCOLN GLOBAL, INC.
By   Name: Title: TECHALLOY, INC. By   Name: Title: WAYNE TRAIL TECHNOLOGIES,
INC. By   Name: Title:

 

1(b)-3



--------------------------------------------------------------------------------

[FORM OF SERIES C NOTE]

LINCOLN ELECTRIC HOLDINGS, INC.

THE LINCOLN ELECTRIC COMPANY

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

J.W. HARRIS CO., INC.

LINCOLN GLOBAL, INC.

TECHALLOY, INC.

WAYNE TRAIL TECHNOLOGIES, INC.

3.61% SENIOR NOTE, SERIES C, DUE APRIL 1, 2035

 

No. [            ] [Date] $[            ] PPN[                    ]

FOR VALUE RECEIVED, the undersigned, Lincoln Electric Holdings, Inc., a
corporation organized and existing under the laws of the State of Ohio (herein
called the “Company”), The Lincoln Electric Company, an Ohio corporation
(“Lincoln”), Lincoln Electric International Holding Company, a Delaware
corporation (“International”), J.W. Harris Co., Inc., an Ohio corporation
(“Harris”), Lincoln Global, Inc., a Delaware corporation (“Global”), Techalloy,
Inc., a Delaware corporation (“Techalloy”), Wayne Trail Technologies, Inc., an
Ohio corporation (“Wayne” and with the Company, Lincoln, International, Harris,
Global and Techalloy, each an “Obligor” and, collectively, the “Obligors”),
jointly and severally hereby promise to pay to [                    ], or
registered assigns, the principal sum of [                    ] DOLLARS (or so
much thereof as shall not have been prepaid) on April 1, 2035 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 3.61% per annum from the
date hereof, payable semiannually, on the 1st day of April and October in each
year, commencing with the April 1 or October 1 next succeeding the date hereof,
and on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (x) on any overdue payment of
interest and (y) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 5.61% or (ii) 2.0% over the rate
of interest publicly announced by Bank of America, N.A. from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York, New York or at such other place as the Obligors
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of April 1, 2015 (as from time
to time amended, the “Note Purchase Agreement”), between the Obligors and the
respective Purchasers named

 

SCHEDULE 1(c)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representation set forth in Section 6.2 of the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Obligors
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the
Obligors will not be affected by any notice to the contrary.

The Obligors will make any required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement. This Note is also subject
to optional prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Obligors and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

 

LINCOLN ELECTRIC HOLDINGS, INC. By   Name: Title:

 

1(c)-2



--------------------------------------------------------------------------------

THE LINCOLN ELECTRIC COMPANY By   Name: Title:

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

By   Name: Title: J.W. HARRIS CO., INC. By   Name: Title: LINCOLN GLOBAL, INC.
By   Name: Title: TECHALLOY, INC. By   Name: Title: WAYNE TRAIL TECHNOLOGIES,
INC. By   Name: Title:

 

1(c)-3



--------------------------------------------------------------------------------

[FORM OF SERIES D NOTE]

LINCOLN ELECTRIC HOLDINGS, INC.

THE LINCOLN ELECTRIC COMPANY

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

J.W. HARRIS CO., INC.

LINCOLN GLOBAL, INC.

TECHALLOY, INC.

WAYNE TRAIL TECHNOLOGIES, INC.

4.02% SENIOR NOTE, SERIES D, DUE APRIL 1, 2045

 

No. [            ] [Date] $[            ] PPN[                    ]

FOR VALUE RECEIVED, the undersigned, Lincoln Electric Holdings, Inc., a
corporation organized and existing under the laws of the State of Ohio (herein
called the “Company”), The Lincoln Electric Company, an Ohio corporation
(“Lincoln”), Lincoln Electric International Holding Company, a Delaware
corporation (“International”), J.W. Harris Co., Inc., an Ohio corporation
(“Harris”), Lincoln Global, Inc., a Delaware corporation (“Global”), Techalloy,
Inc., a Delaware corporation (“Techalloy”), Wayne Trail Technologies, Inc., an
Ohio corporation (“Wayne” and with the Company, Lincoln, International, Harris,
Global and Techalloy, each an “Obligor” and, collectively, the “Obligors”),
jointly and severally hereby promise to pay to [                    ], or
registered assigns, the principal sum of [                    ] DOLLARS (or so
much thereof as shall not have been prepaid) on April 1, 2045 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 4.02% per annum from the
date hereof, payable semiannually, on the 1st day of April and October in each
year, commencing with the April 1 or October 1 next succeeding the date hereof,
and on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (x) on any overdue payment of
interest and (y) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 6.02% or (ii) 2.0% over the rate
of interest publicly announced by Bank of America, N.A. from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York, New York or at such other place as the Obligors
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of April 1, 2015 (as from time
to time amended, the “Note Purchase Agreement”), between the Obligors and the
respective Purchasers named

 

SCHEDULE 1(d)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representation set forth in Section 6.2 of the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Obligors
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the
Obligors will not be affected by any notice to the contrary.

The Obligors will make any required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement. This Note is also subject
to optional prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Obligors and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

 

LINCOLN ELECTRIC HOLDINGS, INC. By   Name: Title:

 

1(d)-2



--------------------------------------------------------------------------------

THE LINCOLN ELECTRIC COMPANY By   Name: Title:

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

By   Name: Title: J.W. HARRIS CO., INC. By   Name: Title: LINCOLN GLOBAL, INC.
By   Name: Title: TECHALLOY, INC. By   Name: Title: WAYNE TRAIL TECHNOLOGIES,
INC. By   Name: Title:

 

1(d)-3



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE COMPANY

Matters To Be Covered in Opinion of Special Counsel to the Company

1. Each of the Company and its Subsidiaries being duly incorporated, validly
existing and in good standing and having requisite corporate power and authority
to issue and sell the Notes and to execute and deliver the documents.

2. Each of the Company and its Significant Subsidiaries being duly qualified and
in good standing as a foreign corporation in appropriate jurisdictions.

3. Due authorization and execution of the documents and such documents being
legal, valid, binding and enforceable.

4. No conflicts with charter documents, laws or other agreements.

5. All consents required to issue and sell the Notes and to execute and deliver
the documents having been obtained.

6. No litigation questioning validity of documents.

7. The Notes not requiring registration under the Securities Act of 1933, as
amended; no need to qualify an indenture under the Trust Indenture Act of 1939,
as amended.

8. No violation of Regulations T, U or X of the Federal Reserve Board.

9. Company not an “investment company”, or a company “controlled” by an
“investment company”, under the Investment Company Act of 1940, as amended.

 

SCHEDULE 4.4(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

To be provided to the Purchasers only.

 

SCHEDULE 4.4(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

DISCLOSURE MATERIALS

 

•   Lincoln Electric Holdings, Inc. Covenant Calculation — $400mm Revolving
Credit, September 30, 2014.

 

•   Lincoln Electric Q&A — 2-12-15.

 

•   Lincoln Electric Q&A — 2-13-15.

 

SCHEDULE 5.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK

 

Subsidiary

 

Jurisdiction of Organization

 

Owner Name

 

Type of Interest Owned

 

Percent Owned

A. B. Arriendos S.A.   Santiago   Inversiones Libertad S.A.   Nominative Shares
  0.010000 A. B. Arriendos S.A.   Santiago   Inversiones LyL S.A.   Nominative
Shares   99.980000 A. B. Arriendos S.A.   Santiago   Lincoln Electric Holdings,
Inc.   Nominative Shares   0.010000 Arc Products, Inc.   Delaware   Lincoln
Electric Holdings, Inc.   Common Shares   100.000000 Burlington Automation
Corporation   Ontario   1333712 Ontario Inc.   Class A Common Shares   22.500000
Burlington Automation Corporation   Ontario   1856292 Ontario Inc.   Class A
Common Shares   7.500000 Burlington Automation Corporation   Ontario   1856292
Ontario Inc.   Class B Common Shares   30.000000 Burlington Automation
Corporation   Ontario   Lincoln Canada Holdings ULC   Class A Common Shares  
70.000000 Burlington Automation Corporation   Ontario   Lincoln Canada Holdings
ULC   Class B Common Shares   70.000000 Data Driven Robotics Inc.   Ontario  
1333712 Ontario Inc.   Class A Common Shares   15.000000 Data Driven Robotics
Inc.   Ontario   1856292 Ontario Inc.   Class A Common Shares   5.000000 Data
Driven Robotics Inc.   Ontario   1856292 Ontario Inc.   Class B Common Shares  
15.000000 Data Driven Robotics Inc.   Ontario   Abtron Automation Inc.   Class A
Common Shares   5.000000 Data Driven Robotics Inc.   Ontario   Abtron Automation
Inc.   Class B Common Shares   15.000000 Data Driven Robotics Inc.   Ontario  
Lincoln Canada Holdings ULC   Class A Common Shares   70.000000 Data Driven
Robotics Inc.   Ontario   Lincoln Canada Holdings ULC   Class B Common Shares  
70.000000 Data Driven Robotics Inc.   Ontario   Muscat-Tyler, Robin   Class A
Common Shares   5.000000 Easom Automation Systems, Inc.   Delaware   Lincoln
Electric Holdings, Inc.   Common Stock   100.000000 Electro-Arco, S.A.  
Portugal   Lincoln Electric Novo Holdings LLC   Shares   100.000000

 

SCHEDULE 5.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of Organization

 

Owner Name

 

Type of Interest Owned

 

Percent Owned

Harris Calorific GmbH   Heimertingen   Lincoln Europe Holdings GmbH   Shares  
100.000000 Harris Calorific International Sp. z o.o.   Poland   Lincoln Electric
Luxembourg S.àr.l.   Shares   100.000000 Harris Calorific Limited   Ireland  
Lincoln Electric Luxembourg S.àr.l.   Ordinary Shares   100.000000 Harris
Calorific S.r.l.   Bologna   Lincoln Electric Italia S.r.l.   Quotas  
100.000000 Harris Euro, S.L.   Spain   Harris-Euro Corp.   Percentage Ownership
Interest   100.000000 Harris Soldas Especiais S.A.   Brazil   Lincoln Electric
International Holding Company   Common Shares   0.009327 Harris Soldas Especiais
S.A.   Brazil   Lincoln Electric Luxembourg S.àr.l.   Common Shares   99.990673
Harris-Euro Corp.   Ohio   Lincoln Electric Holdings, Inc.   Common Shares  
100.000000 Inversiones LyL S.A.   Santiago   Cabala, Eduardo Bizama   Nominative
Shares   50.000000 Inversiones LyL S.A.   Santiago   Lincoln Electric
International Holding Company   Nominative Shares   50.000000 J. W. Harris Co.,
Inc.   Ohio   Lincoln Electric Holdings, Inc.   Class A Common Shares  
100.000000 J. W. Harris Co., Inc.   Ohio   Lincoln Electric Holdings, Inc.  
Class B Common Shares   100.000000 J. W. Harris International LLC   Ohio   J. W.
Harris Co., Inc.   Percentage Ownership Interest   100.000000 Jinzhou Zheng Tai
Welding and Metal Co., Ltd.   Jinzhou City, Liaoning Province   Tenwell
Development Pte. Ltd.   Percentage Ownership Interest   100.000000 Kaliburn,
Inc.   South Carolina   Lincoln Electric Holdings, Inc.   Shares   100.000000
Kaynak Teknigi Sanayi ve Ticaret A.S.   Turkey   Eczacibasi Holding AS   Class B
  67.988106 Kaynak Teknigi Sanayi ve Ticaret A.S.   Turkey   Eczacibasi Yatrim
Holding Ortakligi AS   Class B   32.011894

 

5.4-2



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of Organization

 

Owner Name

 

Type of Interest Owned

 

Percent Owned

Kaynak Teknigi Sanayi ve Ticaret A.S.   Turkey   Lincoln Electric France S.A.S.
  Class A   100.000000 Kaynak Teknigi Sanayi ve Ticaret A.S.   Turkey   Other
Shareholders   Class C   100.000000 LE Torreon BCS, S. de R.L. de C.V.  
Monterrey, Nuevo Leon   Lincoln Electric Manufactura, S.A. de C.V.   Percentage
Ownership Interest   99.970000 LE Torreon BCS, S. de R.L. de C.V.   Monterrey,
Nuevo Leon   Lincoln Electric Maquinas, S. de R.L. de C.V.   Percentage
Ownership Interest   0.030000 LE Torreon WCS, S. de R.L. de C.V.   Monterrey,
Nuevo Leon   Lincoln Electric Manufactura, S.A. de C.V.   Percentage Ownership
Interest   99.970000 LE Torreon WCS, S. de R.L. de C.V.   Monterrey, Nuevo Leon
  Lincoln Electric Maquinas, S. de R.L. de C.V.   Percentage Ownership Interest
  0.030000 Lincoln Canada Finance ULC   Alberta   Lincoln Canada Holdings ULC  
Common Shares   100.000000 Lincoln Canada Holdings 3 ULC   Nova Scotia   Lincoln
Canada Holdings ULC   Common Shares   100.000000 Lincoln Canada Holdings ULC  
Nova Scotia   Lincoln Electric Holdings S.a.r.l.   Common Shares   100.000000
Lincoln Canada International Holdings LP   Ontario   Lincoln Canada Holdings 3
ULC   Percentage Ownership Interest   99.004000 Lincoln Canada International
Holdings LP   Ontario   Lincoln Electric Company of Canada GP Limited  
Percentage Ownership Interest   0.996000 Lincoln Electric (Jinzhou) Welding
Materials Co., Ltd.   Jinzhou City, Liaoning Province   Tenwell Development Pte.
Ltd.   Percentage Ownership Interest   100.000000 Lincoln Electric (Tangshan)
Welding Materials Co., Ltd.   Tangshan   Tenwell Development Pte. Ltd.  
Percentage Ownership Interest   100.000000 Lincoln Electric (U.K.) Ltd.  
England   Lincoln Electric UK Holdings Limited   Ordinary Shares   100.000000
Lincoln Electric (U.K.) Ltd.   England   Lincoln Electric UK Holdings Limited  
Redeemable Preference Shares   100.000000

 

5.4-3



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of Organization

 

Owner Name

 

Type of Interest Owned

 

Percent Owned

Lincoln Electric Bester Sp. Zo.o.   Poland   Lincoln Electric Luxembourg S.àr.l.
  Percentage Ownership Interest   100.000000 Lincoln Electric Company (India)
Private Limited   India   Lincoln Electric Cyprus Holdings LLC   Shares  
0.055986 Lincoln Electric Company (India) Private Limited   India   Lincoln
Electric Cyprus Limited   Shares   99.944014 Lincoln Electric Company of Canada
GP Limited   Ontario   Lincoln Canada Holdings 3 ULC   Common Shares  
100.000000 Lincoln Electric Company of Canada LP   Ontario   Lincoln Canada
International Holdings LP   Percentage Ownership Interest   99.999000 Lincoln
Electric Company of Canada LP   Ontario   Lincoln Electric Company of Canada GP
Limited   Percentage Ownership Interest   0.001000 Lincoln Electric Cutting
Systems, Inc.   Delaware   Lincoln Electric Holdings, Inc.   Common Shares  
100.000000 Lincoln Electric Cyprus Holdings LLC   Delaware   Lincoln Electric
Cyprus Limited   Common Shares   100.000000 Lincoln Electric Cyprus Limited  
Nicosia   Lincoln Electric International Holding Company   Ordinary Shares  
100.000000 Lincoln Electric do Brasil Indústria e Comércio Ltda.   São Paulo  
Lincoln Canada International Holdings LP   Quotas   62.359043 Lincoln Electric
do Brasil Indústria e Comércio Ltda.   São Paulo   Lincoln Electric Luxembourg
S.àr.l.   Quotas   37.640957 Lincoln Electric Dutch Holdings B.V.   The
Netherlands   Lincoln Electric International Holding Company   Shares  
100.000000 Lincoln Electric Europe B.V.   Nijmegen   Lincoln Electric Dutch
Holdings B.V.   Shares   100.000000 Lincoln Electric Europe, S.L.   Barcelona  
Lincoln Electric Iberia, S.L.   Shares   100.000000

 

5.4-4



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of Organization

 

Owner Name

 

Type of Interest Owned

 

Percent Owned

Lincoln Electric Finance LP   Cardiff   Lincoln Electric Luxembourg S.àr.l.  
Percentage Ownership Interest   99.000000 Lincoln Electric Finance LP   Cardiff
  Lincoln Maquinas Holdings LLC   Percentage Ownership Interest   1.000000
Lincoln Electric France S.A.S.   Rouen   Lincoln Electric Europe B.V.   Shares  
100.000000 Lincoln Electric Henan Investment Holdings LLC   Delaware   Lincoln
Electric International Holding Company   Common Shares   100.000000 Lincoln
Electric Holdings S.a.r.l.   Grand-Duchy of Luxembourg   Lincoln Electric North
America, Inc.   Common Shares   100.000000 Lincoln Electric Iberia, S.L.   Spain
  Lincoln Electric Europe B.V.   Class A   12.990194 Lincoln Electric Iberia,
S.L.   Spain   Lincoln Electric International Holding Company   Class A  
87.009806 Lincoln Electric Iberia, S.L.   Spain   Lincoln Electric International
Holding Company   Class B   100.000000 Lincoln Electric International Holding
Company   Delaware   Lincoln Electric Holdings, Inc.   Common Stock   100.000000
Lincoln Electric Italia S.r.l.   Genoa   Lincoln Electric Luxembourg S.àr.l.  
Quotas   100.000000 Lincoln Electric Japan K.K.   Japan   Lincoln Electric
International Holding Company   Common Shares   100.000000 Lincoln Electric
Luxembourg Holdings S.a.r.l.   Grand-Duchy of Luxembourg   Lincoln Electric
Holdings S.a.r.l.   Ordinary Shares   90.000000 Lincoln Electric Luxembourg
Holdings S.a.r.l.   Grand-Duchy of Luxembourg   Lincoln Electric North America,
Inc.   Preferred Stock   10.000000 Lincoln Electric Luxembourg S.àr.l.  
Grand-Duchy of Luxembourg   Lincoln Electric France S.A.S.   Ordinary Shares  
0.120000

 

5.4-5



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of Organization

 

Owner Name

 

Type of Interest Owned

 

Percent Owned

Lincoln Electric Luxembourg S.àr.l.   Grand-Duchy of Luxembourg   Lincoln
Electric Luxembourg Holdings S.a.r.l.   Class B shares   99.880000 Lincoln
Electric Management (Shanghai) CO., Ltd.   Shanghai   The Lincoln Electric
Company (Asia Pacific) Pte. Ltd.   Percentage Ownership Interest   100.000000
Lincoln Electric Manufactura, S.A. de C.V.   Mexico   Lincoln Electric
International Holding Company   Series B Fixed Capital   0.004000 Lincoln
Electric Manufactura, S.A. de C.V.   Mexico   Lincoln Mexico Holdings LLC  
Series B Fixed Capital   99.992000 Lincoln Electric Manufactura, S.A. de C.V.  
Mexico   Lincoln Mexico Holdings LLC   Series B-1 Variable Capital   100.000000
Lincoln Electric Manufactura, S.A. de C.V.   Mexico   The Lincoln Electric
Company   Series B Fixed Capital   0.004000 Lincoln Electric Maquinas, S. de
R.L. de C.V.   Mexico City   Lincoln Electric Luxembourg S.àr.l.   Percentage
Ownership Interest   99.989300 Lincoln Electric Maquinas, S. de R.L. de C.V.  
Mexico City   Lincoln Maquinas Holdings LLC   Percentage Ownership Interest  
0.000080 Lincoln Electric Mexicana, S.A. de C.V.   Mexico City   Lincoln Mexico
Holdings LLC   Series B Fixed Capital   99.999800 Lincoln Electric Mexicana,
S.A. de C.V.   Mexico City   Lincoln Mexico Holdings LLC   Series B-1 Variable
Capital   100.000000 Lincoln Electric Mexicana, S.A. de C.V.   Mexico City   The
Lincoln Electric Company   Series B Fixed Capital   0.000200 Lincoln Electric
Middle East FZE   Dubai, UAE   Lincoln Electric Europe B.V.   Common Shares  
100.000000 Lincoln Electric North America, Inc.   Delaware   Lincoln Electric
International Holding Company   Common Stock   100.000000 Lincoln Electric Novo
Holdings LLC   Delaware   Lincoln Electric Europe B.V.   Common Shares  
100.000000

 

5.4-6



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of Organization

 

Owner Name

 

Type of Interest Owned

 

Percent Owned

Lincoln Electric S.A.   Buenos Aires   Lincoln Electric International Holding
Company   Shares   68.816275 Lincoln Electric S.A.   Buenos Aires   The Lincoln
Electric Company   Shares   31.183725 Lincoln Electric UK Holdings Limited  
England and Wales   Lincoln Electric Luxembourg S.àr.l.   Ordinary Shares  
100.000000 Lincoln Electric Venezuela, C.A.   Caracas   Lincoln Electric
International Holding Company   Common Shares   100.000000 Lincoln Europe
Holdings GmbH   Germany   Lincoln Electric Iberia, S.L.   Percentage Ownership
Interest   100.000000 Lincoln Global Holdings LLC   Delaware   Lincoln Electric
North America, Inc.   Common Shares   100.000000 Lincoln Global, Inc.   Delaware
  Lincoln Global Holdings LLC   Common Shares   100.000000 Lincoln Luxembourg
Holdings S.a r.l.   Luxembourg   Lincoln Electric Luxembourg S.àr.l.   Ordinary
Shares   100.000000 Lincoln Maquinas Holdings LLC   Delaware   Lincoln Electric
Luxembourg S.àr.l.   Common Shares   100.000000 Lincoln Mexico Holdings LLC  
Delaware   Lincoln Luxembourg Holdings S.a r.l.   Common Shares   100.000000
Lincoln Nanjing Holdings LLC   Delaware   Lincoln Electric International Holding
Company   Common Shares   100.000000 Lincoln Singapore Holdings LLC   Delaware  
Lincoln Canada International Holdings LP   Common Shares   100.000000 Lincoln
Smitweld B.V.   The Netherlands   Lincoln Electric Europe B.V.   Common Shares  
100.000000 Lincoln Soldaduras de Colombia Ltda.   Colombia   Lincoln Electric
Holdings, Inc.   Percentage Ownership Interest   5.000000 Lincoln Soldaduras de
Colombia Ltda.   Colombia   Lincoln Electric International Holding Company  
Percentage Ownership Interest   95.000000 Lincoln Soldaduras de Venezuela, C.A.
  Caracas   Lincoln Electric Dutch Holdings B.V.   Capital Stock   100.000000

 

5.4-7



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of Organization

 

Owner Name

 

Type of Interest Owned

 

Percent Owned

Metrode Products Limited   England and Wales   Lincoln Electric UK Holdings
Limited   Ordinary Shares   100.000000 Mezhgosmetiz — Mtsensk (MGM)   Russian
Federation   MGM Holdings   Percentage Ownership Interest   0.000100
Mezhgosmetiz — Mtsensk (MGM)   Russian Federation   Torgovyi Dom “Mezhgosmetiz”
(TD-MGM)   Percentage Ownership Interest   99.999900 MGM Holdings   Russian
Federation   Lincoln Electric Dutch Holdings B.V.   Common Shares   99.500000
MGM Holdings   Russian Federation   Lincoln Electric International Holding
Company   Common Shares   0.500000 Nanjing Xue Song Welding Material Sales Co.,
Ltd.   People’s Republic Of China   The Nanjing Lincoln Electric Co., Ltd.  
Percentage Ownership Interest   100.000000 OOO “Severstal-metiz: welding
consumables”   Russian Federation   SSM RP Holding B.V.   Percentage Ownership
Interest   100.000000 PT Lincoln Electric Indonesia   Indonesia   Abidin,
Suryadi   Class A shares   5.000000 PT Lincoln Electric Indonesia   Indonesia  
Abidin, Suryadi   Class B shares   5.000000 PT Lincoln Electric Indonesia  
Indonesia   Sin Soon Huat Ltd.   Class A shares   25.000000 PT Lincoln Electric
Indonesia   Indonesia   Surya Sarana Hidup Pte. Ltd.   Class A shares  
10.000000 PT Lincoln Electric Indonesia   Indonesia   The Lincoln Electric
Company (Asia Pacific) Pte. Ltd.   Class A shares   60.000000 PT Lincoln
Electric Indonesia   Indonesia   The Lincoln Electric Company (Asia Pacific)
Pte. Ltd.   Class B shares   95.000000 PT Lincoln Electric Indonesia   Indonesia
  The Lincoln Electric Company (Asia Pacific) Pte. Ltd.   Class C   100.000000
PT Lincoln Indoweld   Indonesia   Lincoln Electric International Holding Company
  Percentage Ownership Interest   99.000000

 

5.4-8



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of Organization

 

Owner Name

 

Type of Interest Owned

 

Percent Owned

PT Lincoln Indoweld   Indonesia   Lincoln Electric North America, Inc.  
Percentage Ownership Interest   1.000000 PythonX Automation Inc.   Nevada  
Burlington Automation Corporation   Common Shares   100.000000 Robolution GmbH  
Hesse   Lincoln Europe Holdings GmbH   Shares   100.000000 Smart Force, LLC  
Delaware   J. W. Harris Co., Inc.   Percentage Ownership Interest   100.000000
SSM RP Holding B.V.   The Netherlands   Lincoln Electric Dutch Holdings B.V.  
Common Shares   99.996364 SSM RP Holding B.V.   The Netherlands   Lincoln
Electric International Holding Company   Common Shares   0.003636 SYS Robot  
Turkey   Kaynak Teknigi Sanayi ve Ticaret A.S.   Shares   100.000000 Techalloy,
Inc.   Delaware   Lincoln Electric Holdings, Inc.   Common Shares   100.000000
Tennessee Rand, Inc.   Tennessee   Lincoln Electric Holdings, Inc.   Shares  
100.000000 Tenwell Development Pte. Ltd.   Singapore   Lincoln Electric
Luxembourg S.àr.l.   Ordinary Shares   100.000000 The Lincoln Electric Company  
Ohio   Lincoln Electric Holdings, Inc.   Common Stock   100.000000 The Lincoln
Electric Company (Asia Pacific) Pte. Ltd.   Singapore   Lincoln Singapore
Holdings LLC   Ordinary Shares   100.000000 The Lincoln Electric Company
(Australia) Proprietary Limited   New South Wales   Lincoln Electric
International Holding Company   Shares   100.000000 The Lincoln Electric Company
(New Zealand) Limited   New Zealand   Hyde, Stuart D.   Shares   0.100000 The
Lincoln Electric Company (New Zealand) Limited   New Zealand   The Lincoln
Electric Company (Australia) Proprietary Limited   Shares   99.900000

 

5.4-9



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of Organization

 

Owner Name

 

Type of Interest Owned

 

Percent Owned

The Lincoln Electric Company of South Africa (Pty) Ltd   South Africa   Lincoln
Electric International Holding Company   Ordinary Shares   1.000000 The Lincoln
Electric Company of South Africa (Pty) Ltd   South Africa   The Lincoln Electric
Company   Ordinary Shares   99.000000 The Lincoln Electric Heli (Zhengzhou)
Welding Materials Company Ltd.   People’s Republic Of China   Lincoln Electric
Henan Investment Holdings LLC   Percentage Ownership Interest   68.160000 The
Lincoln Electric Heli (Zhengzhou) Welding Materials Company Ltd.   People’s
Republic Of China   Lincoln Electric Management (Shanghai) CO., Ltd.  
Percentage Ownership Interest   25.170000 The Lincoln Electric Heli (Zhengzhou)
Welding Materials Company Ltd.   People’s Republic Of China   Zhengzhou Heli
Welding Materials Co., Ltd.   Percentage Ownership Interest   6.670000 The
Nanjing Lincoln Electric Co., Ltd.   Nanjing   Lincoln Nanjing Holdings LLC  
Percentage Ownership Interest   100.000000 The Shanghai Lincoln Electric Co.,
Ltd.   Baoshan Province   Tenwell Development Pte. Ltd.   Percentage Ownership
Interest   7.500000 The Shanghai Lincoln Electric Co., Ltd.   Baoshan Province  
The Lincoln Electric Company (Asia Pacific) Pte. Ltd.   Percentage Ownership
Interest   92.500000 Torgovyi Dom “Mezhgosmetiz” (TD-MGM)   Russian Federation  
MGM Holdings   Percentage Ownership Interest   100.000000 Uhrhan & Schwill
Schweisstechnik GmbH   Essen, Germany   Lincoln Electric Europe B.V.  
Percentage Ownership Interest   6.000000 Uhrhan & Schwill Schweisstechnik GmbH  
Essen, Germany   Lincoln Europe Holdings GmbH   Percentage Ownership Interest  
94.000000 Wayne Trail Technologies, Inc.   Ohio   Lincoln Electric Holdings,
Inc.   Class A   100.000000 Wayne Trail Technologies, Inc.   Ohio   Lincoln
Electric Holdings, Inc.   Class B   100.000000

 

5.4-10



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of Organization

 

Owner Name

 

Type of Interest Owned

 

Percent Owned

Weartech International Limited   United Kingdom   Weartech International, Inc.  
Percentage Ownership Interest   100.000000 Weartech International, Inc.  
California   Lincoln Electric North America, Inc.   Common Shares   100.000000
Welding, Cutting, Tools & Accessories, LLC   Delaware   J. W. Harris Co., Inc.  
Percentage Ownership Interest   100.000000

 

5.4-11



--------------------------------------------------------------------------------

FINANCIAL STATEMENTS

 

•   Lincoln Electric Holdings, Inc. Form 10-K for fiscal years ended
December 31, 2009, December 31, 2010, December 31, 2011, December 31, 2012 and
December 31, 2013.

 

•   Lincoln Electric Holdings, Inc. Form 10-Q for the quarterly period ended
September 30, 2014.

 

SCHEDULE 5.5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

EXISTING INDEBTEDNESS

 

Lincoln Soldaduras de Venezuela, C.A.

 

Bank

   Bolivar Amount      FX
Rate      USD Amount  

Banco Provincial S.A., Banco Universal

     81,250,000.00         12.00         6,770,833.33   

Banco Mercantil, C.A., Banco Universal

     61,500,000.00         12.00         5,125,000.00      

 

 

    

 

 

    

 

 

 

Total

  142,750,000.00      11,895,833.33      

 

 

       

 

 

 

 

The Lincoln Electric Company

 

Amended and Restated Credit Agreement, dated as of July 26, 2012, by and among
the Company, the Subsidiaries of the Company party thereto, KeyBank National
Association, as administrative agent, and the lenders party thereto (as the same
may be amended, restated, supplemented or otherwise modified from time to time)

     130,000,000.00      

 

 

 

Total

  130,000,000.00      

 

 

 

 

SCHEDULE 5.15

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF JOINDER AGREEMENT AND AFFIRMATION

JOINDER AGREEMENT AND AFFIRMATION

This Joinder Agreement and Affirmation (this “Joinder Agreement”), dated as of
[                    ], is executed and delivered by [                    ], a
[describe type of entity] (the “Additional Obligor”), pursuant to Section 9.7 of
that certain Note Purchase Agreement, dated as of April 1, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Note
Purchase Agreement”), by and among (a) Lincoln Electric Holdings, Inc., an Ohio
corporation (the “Company”), The Lincoln Electric Company, an Ohio corporation
(“Lincoln”), Lincoln Electric International Holding Company, a Delaware
corporation (“International”), J.W. Harris Co., Inc., an Ohio corporation
(“Harris”), Lincoln Global, Inc., a Delaware corporation (“Global”), Techalloy,
Inc., a Delaware corporation (“Techalloy”), and Wayne Trail Technologies, Inc.,
an Ohio corporation (“Wayne” and with the Company, Lincoln, International,
Harris, Global and Techalloy, each an “Obligor” and, collectively, the
“Obligors”), (b) each additional Subsidiary of the Company from time to time
party thereto, and (c) each of the institutional investors from time to time
party thereto. All capitalized terms used in this Joinder Agreement and not
otherwise defined herein shall have the same meanings herein as in the Note
Purchase Agreement.

SECTION 1. JOINDER TO NOTE PURCHASE AGREEMENT; AFFIRMATION.

(a) Joinder. The Additional Obligor hereby acknowledges that it has received and
reviewed a copy of the Note Purchase Agreement, the Notes and each of the other
documents executed in connection therewith. The Additional Obligor hereby agrees
to become an Obligor in respect of the obligations as set forth in the Note
Purchase Agreement and the Notes and, by executing and delivering this Joinder
Agreement, does hereby join and become a party to the Note Purchase Agreement as
an Obligor, assuming all of the obligations and liabilities of an Obligor
thereunder. The Additional Obligor hereby further agrees to comply with, and be
bound by, all of the terms and conditions of the Note Purchase Agreement in all
respects as an original Obligor thereunder, as if such Additional Obligor was an
original signatory thereto, assuming all obligations and liabilities arising or
incurred under the Note Purchase Agreement and the Notes on and after the
Closing. The Additional Obligor hereby further acknowledges that such terms and
conditions include, without limitation, joint and several liability with regard
to all obligations under the Note Purchase Agreement and the Notes.

(b) Affirmation. The Obligors and the Additional Obligor each hereby ratifies
and confirms all of its obligations to the holders, and the Obligors and the
Additional Obligor each hereby affirms its absolute and unconditional promise to
pay to the holders all amounts due or to become due and payable to the holders
under the Note Purchase Agreement and the Notes.

 

SCHEDULE 9.7

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(c) Effectiveness. This Joinder Agreement shall not become effective until, and
shall become effective when, each and every one of the following conditions
shall have been satisfied:

(i) executed counterparts of this Joinder Agreement, duly executed by the
Additional Obligors and agreed and consented to by the Obligors, shall have been
delivered to the holders (or counsel to the holders);

(ii) the representations and warranties of the Additional Obligors set forth in
Section 2 hereof are true and correct on and with respect to the date hereof;

(iii) the Additional Obligor shall have delivered an executed allonge to each of
the Notes, which allonge shall add the Additional Obligor as a maker of the
Notes, each in form and substance satisfactory to the Required Holders; and

(iv) the holders shall have received from the Additional Obligor (x) a
certificate as to the good standing of such Additional Obligor from the
Secretary of State or other appropriate official of the state of its
incorporation or organization, dated as of a recent date; (y) a certificate
signed by an authorized responsible officer of such Additional Obligor
containing representations and warranties on behalf of such Additional Obligor
to the same effect, mutatis mutandis, as those contained in Section 5 of the
Note Purchase Agreement (but with respect to such Additional Obligor); and
(z) an opinion of counsel (which may be from internal counsel) reasonably
satisfactory to the Required Holders covering such matters relating to such
Additional Obligor and this Joinder Agreement as reasonably requested by the
Required Holders.

[Add any other provision agreed to by the parties.]

SECTION 2. REPRESENTATIONS AND WARRANTIES.

The Additional Obligor hereby represents and warrants that as of the date hereof
and as of the date of execution and delivery of this Joinder Agreement that:

(a) this Joinder Agreement has been duly authorized by all necessary entity
action on the part of the Additional Obligor and has been executed and delivered
by the Additional Obligor, and this Joinder Agreement constitutes the legal,
valid and binding obligation of the Additional Obligor enforceable against the
Additional Obligor in accordance with its terms, except as such enforceability
may be limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

(b) the execution, delivery and performance by the Additional Obligor of this
Joinder Agreement will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Additional Obligor or any of its Subsidiaries under, (A) any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, shareholders agreement or (B) any other agreement
or instrument evidencing Indebtedness to which the Additional Obligor or any of
its Subsidiaries is bound or by which the Obligor or any of its Subsidiaries or
any of their respective properties may be bound or affected, (ii) conflict with
or result in breach of any of the terms, conditions or provisions of any

 

9.7-2



--------------------------------------------------------------------------------

order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to the Additional Obligor or any of its Subsidiaries or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Additional Obligor or any of its
Subsidiaries; and

(c) no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Additional Obligor of this Joinder
Agreement.

SECTION 3. GOVERNING LAW.

THIS JOINDER AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

SECTION 4. MISCELLANEOUS.

The Note Purchase Agreement and the Notes and all documents, instruments and
agreements related thereto are hereby ratified and confirmed by each of the
Obligors and the Additional Obligor in all respects and shall continue in full
force and effect. The undersigned agrees that this Joinder Agreement shall be
deemed to be, and is hereby made a part of, the Note Purchase Agreement and the
Notes as if set forth therein in full. This Joinder Agreement may be executed in
any number of counterparts and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which counterparts taken together shall be deemed to constitute one
and the same instrument

IN WITNESS WHEREOF, each the undersigned have caused this Joinder Agreement to
be duly executed as of the date first written above.

[SIGNATURES]

 

9.7-3



--------------------------------------------------------------------------------

EXISTING LIENS

 

Entity

  

Obligation Amount

  

Obligation Description

  

Property Subject to Lien

  

Holder of Lien

The Nanjing Lincoln Electric Co. Ltd.    $1,299,373    Defined benefit pension
plan obligation    Commercial Building    Nanjing Industrial Group The Lincoln
Electric Company    $1,550,000    Forgivable loans from Cuyahoga County   
Building    Cuyahoga County Lincoln Electric do Brasil Industria e Comercio
Ltda.    $1,496,552    Guarantee for disputed VAT tax    Accounts Receivable   
Banco Itau Unibanco Lincoln Electric do Brasil Industria e Comercio Ltda.   
$60,960    Guarantee for payment of electricity invoices    Accounts Receivable
   Banco Itau Unibanco Electro-Arco, SA    $95,503    Capital lease of warehouse
space    Warehouse    Caixa Leasing Electro-Arco, SA    $29,203    Capital lease
of computers    Computers    SFLAG Lincoln Electric (UK) Limited    $29,137   
Capital lease of forklift    Forklift being leased    BNP Paribas

 

SCHEDULE 10.6

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAMES AND ADDRESSES OF PURCHASERS

 

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT OF
NOTES TO
BE
PURCHASED  

METROPOLITAN LIFE INSURANCE COMPANY

1095 Avenue of the Americas

New York, New York 10036

D   $22,500,000   

Payments

All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 

Bank Name: JPMorgan Chase Bank ABA Routing #: 021-000-021 Account No.:
002-2-410591 Account Name: Metropolitan Life Insurance Company Ref: Lincoln
Electric Holdings 4.02% due 04/01/2045

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.

Notices

All notices and communications:

Metropolitan Life Insurance Company

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile: (973) 355-4250

With a copy OTHER than with respect to deliveries of financial statements to:

Metropolitan Life Insurance Company

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

Name of Nominee in which Notes are to be issued: None

 

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Taxpayer I.D. Number: 13-5581829

Physical Delivery of Notes

Metropolitan Life Insurance Company

Securities Investments, Law Department

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Dan Scudder, Esq.

 

B-2



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT OF
NOTES TO
BE
PURCHASED  

METLIFE INSURANCE COMPANY USA

c/o Metropolitan Life Insurance Company

1095 Avenue of the Americas

New York, New York 10036

C

D

 


 

$3,400,000


$14,900,000

  


  

Payments

All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 

Bank Name: JPMorgan Chase Bank ABA Routing #: 021-000-021 Account No.:
910-2-587434 Account Name: MetLife Insurance Company USA Ref: Lincoln Electric
Holdings 3.61% due 04/1/2035 4.02% due 2045

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.

Notices

All notices and communications:

MetLife Insurance Company USA

c/o Metropolitan Life Insurance Company

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile: (973) 355-4250

 

B-3



--------------------------------------------------------------------------------

With a copy OTHER than with respect to deliveries of financial statements to:

MetLife Insurance Company USA

c/o Metropolitan Life Insurance Company

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 06-0566090

Physical Delivery of Notes

MetLife Insurance Company USA

c/o Metropolitan Life Insurance Company

Securities Investments, Law Department

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Dan Scudder, Esq.

 

B-4



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

EMPLOYERS REASSURANCE CORPORATION

c/o Jane Kipper

7101 College Boulevard, Suite 1400

Overland Park, KS 66210

C

D

 


 

$600,000


$6,300,000

  


  

Payments

All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 

Bank Name: JPMorgan Chase Bank, N.A. ABA Routing #: 021000021 Account No:
9009002859 Account Name: Private Placement Income Ref : G10190 Employers
Reassurance Corporation — Lincoln Electric Holdings 3.61% due 04/01/2035/4.02%
due 04/01/2045

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.

Notices

All notices and communications:

Employers Reassurance Corporation

c/o MetLife Investment Management, LLC

Investments, Private Placements

P. O. Box 1902, 10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Fax Number: (973) 355-4250

With a copy OTHER than with respect to deliveries of financial statements to:

Employers Reassurance Corporation

c/o MetLife Investment Management, LLC

P. O. Box 1902, 10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel — Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

 

B-5



--------------------------------------------------------------------------------

and

JPMorgan Chase Bank

Attention: Private Placements

Account: Employers Reassurance Corp

14201 Dallas Parkway — 13th Floor

Dallas, TX 75254

Fax: (469) 477-1904

Name of Nominee in which Notes are to be issued: Cudd & Co.

Taxpayer I.D. Number: 48-1024691

Physical Delivery of Notes

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attn: Physical Receive Department (Account G10190, Private Placement Income)

Brian Cavanaugh 718-242-0264

With COPIES OF THE NOTES emailed to lhill@metlife.com

 

B-6



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

METROPOLITAN LIFE INSURANCE COMPANY

1095 Avenue of the Americas

New York, New York 10036

D   $6,300,000   

Payments

All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 

Bank Name: State Street Bank ABA Routing #: 011-000-028 Account No.: 10370484
Account Name: Metropolitan Life Insurance Company — Separate Account 733 Ref:
Fund 75EZ — Lincoln Electric Holdings 4.02% due 04/01/2045

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.

Notices

All notices and communications:

Metropolitan Life Insurance Company

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile: (973) 355-4250

With a copy OTHER than with respect to deliveries of financial statements to:

Metropolitan Life Insurance Company

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

 

B-7



--------------------------------------------------------------------------------

Taxpayer I.D. Number: 13-5581829

Name in which Notes are to be issued: Metropolitan Life Insurance Company, on
behalf of its Separate Account 733

Physical Delivery of Notes

Metropolitan Life Insurance Company

Securities Investments, Law Department

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Dan Scudder, Esq.

 

B-8



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

ERIE FAMILY LIFE INSURANCE COMPANY

100 Erie Insurance Place

Erie, PA 16530

A   $5,000,000   

Payments

All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 

Bank Name: Federal Reserve Bank of Boston ABA: 011001234 Account No.: 0000048771
Ref: EFL-MetLife, EIRF6021912 — Lincoln Electric Holdings 3.15% due 08/20/2025

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.

Notices

All notices and communications:

Erie Family Life Insurance Company

c/o MetLife Investment Management, LLC

Investments, Private Placements

P.O. Box 1902, 10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile: (973) 355-4250

With a copy OTHER than with respect to deliveries of financial statements to:

Erie Family Life Insurance Company

c/o MetLife Investment Management, LLC

Investments, Privates Placements

P.O. Box 1902, 10 Park Avenue

Morristown, NJ 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

and

 

B-9



--------------------------------------------------------------------------------

Erie Family Life Insurance Company

Mr. Bradley Postema, Senior Vice President, Chief Investment Officer

100 Erie Insurance Place

Erie, PA 16530

Name of Nominee in which Notes are to be issued: Mac & Co, LLC

Taxpayer I.D. Number: 25-1186315

Physical Delivery of Notes

PHYSICAL DELIVERY — New York

BNY Mellon Asset Servicing

One Wall Street

3rd Floor — Receive Window C

New York, NY 10286

For Credit to: Erie Family Life Insurance Company, EIRF6021912

With COPIES OF THE NOTES emailed to lhill@metlife.com

 

B-10



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT OF
NOTES TO
BE
PURCHASED  

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)

c/o John Hancock Financial Services

197 Clarendon Street

Boston, Massachusetts 02116

Attn: Investment Law, C-3

Fax: (617) 572-9269

D   $15,000,000   

Payments

All payments to be by bank wire transfer of immediately available funds to:

 

Bank Name: Bank of New York Mellon ABA Number: 011001234 Account Number:
JPPF10010002 Account Name: US PP Collector F008 For Further Credit to: DDA
Number 0000048771 On Order of: Lincoln Electric Holdings Inc.

Notices and Audit Requests

All notices with respect to payments, prepayments (scheduled and unscheduled,
whether partial or in full) and audit requests shall be sent to:

John Hancock Financial Services

197 Clarendon Street

Boston, MA 02116

Attention: Investment Administration

Fax Number: (617) 572-1799

Email: InvestmentAdministration@jhancock.com

All notices and communication with respect to compliance reporting, financial
statements and related certifications shall be sent to:

John Hancock Financial Services

197 Clarendon Street

Boston, MA 02116

Attention: Bond and Corporate Finance, C-2

Fax Number: (617) 572-1602

 

B-11



--------------------------------------------------------------------------------

All other notices shall be sent to:

 

John Hancock Financial Services and John Hancock Financial Services 197
Clarendon Street 197 Clarendon Street Boston, MA 02116 Boston, MA 02116
Attention: Investment Law, C-3 Attention: Bond and Corporate Finance, C-2 Fax
Number: (617) 572-9269 Fax Number: (617) 572-1602

Tax Identification Number: 01-0233346

Name of Nominee in which Notes are to be issued: None

Physical Delivery of Notes

John Hancock Financial Services

197 Clarendon Street, C-3

Boston, MA 02116

Attention: Pam Memishian

 

B-12



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT OF
NOTES TO
BE
PURCHASED  

JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK

c/o John Hancock Financial Services

197 Clarendon Street

Boston, Massachusetts 02116

Attn: Investment Law, C-3

Fax: (617) 572-9269

D   $10,000,000   

Payments

All payments to be by bank wire transfer of immediately available funds to:

 

Bank Name: Bank of New York Mellon ABA Number: 011001234 Account Number:
JPPF10010002 Account Name: US PP Collector F008 For Further Credit to: DDA
Number 0000048771 On Order of: Lincoln Electric Holdings Inc.

Notices and Audit Requests

All notices with respect to payments, prepayments (scheduled and unscheduled,
whether partial or in full) and audit requests shall be sent to:

John Hancock Financial Services

197 Clarendon Street

Boston, MA 02116

Attention: Investment Administration

Fax Number: (617) 572-1799

Email: InvestmentAdministration@jhancock.com

All notices and communication with respect to compliance reporting, financial
statements and related certifications shall be sent to:

John Hancock Financial Services

197 Clarendon Street

Boston, MA 02116

Attention: Bond and Corporate Finance, C-2

Fax Number: (617) 572-1602

 

B-13



--------------------------------------------------------------------------------

All other notices shall be sent to:

 

John Hancock Financial Services and John Hancock Financial Services 197
Clarendon Street 197 Clarendon Street Boston, MA 02116 Boston, MA 02116
Attention: Investment Law, C-3 Attention: Bond and Corporate Finance, C-2 Fax
Number: (617) 572-9269 Fax Number: (617) 572-1602

Tax Identification Number: 13-3646501

Name of Nominee in which Notes are to be issued: None

Physical Delivery of Notes

John Hancock Financial Services

197 Clarendon Street, C-3

Boston, MA 02116

Attention: Pam Memishian

 

B-14



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

JOHN HANCOCK LIFE & HEALTH INSURANCE COMPANY

c/o John Hancock Financial Services

197 Clarendon Street

Boston, Massachusetts 02116

Attn: Investment Law, C-3

Fax: (617) 572-9269

D   $5,000,000   

Payments

All payments to be by bank wire transfer of immediately available funds to:

 

Bank Name: Bank of New York Mellon ABA Number: 011001234 Account Number:
JPPF10010002 Account Name: US PP Collector F008 For Further Credit to: DDA
Number 0000048771 On Order of: Lincoln Electric Holdings Inc.

Notices and Audit Requests

All notices with respect to payments, prepayments (scheduled and unscheduled,
whether partial or in full) and audit requests shall be sent to:

John Hancock Financial Services

197 Clarendon Street

Boston, MA 02116

Attention: Investment Administration

Fax Number: (617) 572-1799

Email: InvestmentAdministration@jhancock.com

All notices and communication with respect to compliance reporting, financial
statements and related certifications shall be sent to:

John Hancock Financial Services

197 Clarendon Street

Boston, MA 02116

Attention: Bond and Corporate Finance, C-2

Fax Number: (617) 572-1602

 

B-15



--------------------------------------------------------------------------------

All other notices shall be sent to:

 

John Hancock Financial Services and John Hancock Financial Services 197
Clarendon Street 197 Clarendon Street Boston, MA 02116 Boston, MA 02116
Attention: Investment Law, C-3 Attention: Bond and Corporate Finance, C-2 Fax
Number: (617) 572-9269 Fax Number: (617) 572-1602

Tax Identification Number: 13-3072894

Name of Nominee in which Notes are to be issued: None

Physical Delivery of Notes

John Hancock Financial Services

197 Clarendon Street, C-3

Boston, MA 02116

Attention: Pam Memishian

 

B-16



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT OF
NOTES TO
BE
PURCHASED  

MANULIFE (INTERNATIONAL) LIMITED

c/o John Hancock Financial Services

197 Clarendon Street

Boston, Massachusetts 02116

Attn: Investment Law, C-3

Fax: (617) 572-9269

D   $10,000,000   

Payments

All payments to be by bank wire transfer of immediately available funds to:

 

Bank Name: Bank of New York Mellon ABA Number: 011001234 Account Number:
JPPF1115002 Account Name: 28AA MIL US PP Collector For Further Credit to: DDA
Number 0000048771 On Order of: Lincoln Electric Holdings Inc.

Notices and Audit Requests

All notices with respect to payments, prepayments (scheduled and unscheduled,
whether partial or in full) and audit requests shall be sent to:

John Hancock Financial Services

197 Clarendon Street

Boston, MA 02116

Attention: Investment Administration

Fax Number: (617) 572-1799

Email: InvestmentAdministration@jhancock.com

All notices and communication with respect to compliance reporting, financial
statements and related certifications shall be sent to:

John Hancock Financial Services

197 Clarendon Street

Boston, MA 02116

Attention: Bond and Corporate Finance, C-2

Fax Number: (617) 572-1602

And

 

B-17



--------------------------------------------------------------------------------

Manulife Asset Management (Asia)

Ken Cha, General Account Investments

16/F, The Lee Gardens, 33 Hysan Avenue

Causeway Bay, Hong Kong

Ken_cha@manulife.com

Fax Number: 852-2907-2076

All other notices shall be sent to:

 

John Hancock Financial Services and John Hancock Financial Services 197
Clarendon Street 197 Clarendon Street Boston, MA 02116 Boston, MA 02116
Attention: Investment Law, C-3 Attention: Bond and Corporate Finance, C-2 Fax
Number: (617) 572-9269 Fax Number: (617) 572-1602

Tax Identification Number: 98-0682057

Name of Nominee in which Notes are to be issued: None

Physical Delivery of Notes

Bank of New York Mellon Corp.

One Wall Street, 3rd Floor, Window C

New York, NY 10286

Reference: Account JPPF1115002

Attention: Michael Visone

 

B-18



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT OF
NOTES TO
BE
PURCHASED  

MANUFACTURERS LIFE REINSURANCE LIMITED

c/o John Hancock Financial Services

197 Clarendon Street

Boston, Massachusetts 02116

Attn: Investment Law, C-3

Fax: (617) 572-9269

D   $10,000,000   

Payments

All payments to be by bank wire transfer of immediately available funds to:

 

Bank Name: Bank of New York Mellon ABA Number: 011001234 Account Number:
JPPF1136002 Account Name: 49AA MLRL USPP Collector For Further Credit to: DDA
Number 0000048771 On Order of: Lincoln Electric

Notices and Audit Requests

All notices with respect to payments, prepayments (scheduled and unscheduled,
whether partial or in full) and audit requests shall be sent to:

John Hancock Financial Services

197 Clarendon Street

Boston, MA 02116

Attention: Investment Administration

Fax Number: (617) 572-1799

Email: InvestmentAdministration@jhancock.com

All notices and communication with respect to compliance reporting, financial
statements and related certifications shall be sent to:

John Hancock Financial Services

197 Clarendon Street

Boston, MA 02116

Attention: Bond and Corporate Finance, C-2

Fax Number: (617) 572-1602

And

 

B-19



--------------------------------------------------------------------------------

Manulife Asset Management (Asia)

Ken Cha, General Account Investments

16/F, The Lee Gardens, 33 Hysan Avenue

Causeway Bay, Hong Kong

Ken_cha@manulife.com

Fax Number: 852-2907-2076

All other notices shall be sent to:

 

John Hancock Financial Services and John Hancock Financial Services 197
Clarendon Street 197 Clarendon Street Boston, MA 02116 Boston, MA 02116
Attention: Investment Law, C-3 Attention: Bond and Corporate Finance, C-2 Fax
Number: (617) 572-9269 Fax Number: (617) 572-1602

Tax Identification Number: 20129093

Name of Nominee in which Notes are to be issued: None

Physical Delivery of Notes:

Bank of New York Mellon Corp.

One Wall Street, 3rd Floor, Window C

New York, NY 10286

Reference: Account JPPF1136002

Attention: Michael Visone

 

B-20



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT OF
NOTES TO
BE
PURCHASED  

STATE FARM LIFE INSURANCE COMPANY

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL 61710

privateplacements@statefarm.com

A
B  
  $17,000,000
$29,000,000  
  

Payments

Wire Transfer Instructions:

 

JPMorganChase ABA#: 021000021 Attn: SSG Private Income Processing A/C#
9009000200 For further credit to: State Farm Life Insurance Company Custody
Account # G06893 RE: Lincoln Electric Holdings, Inc., 3.15% Senior Notes due
August 20, 2025 PPN #: 53359# AA0 Maturity Date: August 20, 2025 RE: Lincoln
Electric Holdings, Inc., 3.35% Senior Notes due August 20, 2030 PPN #: 53359#
AB8 Maturity Date: August 20, 2030

Notices

Send notices, financial statements, officer’s certificates and other
correspondence to:

State Farm Life Insurance Company

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL 61710

If by Email: privateplacements@statefarm.com

Send confirms to:

State Farm Life Insurance Company

Investment Accounting Dept. D-3

One State Farm Plaza

Bloomington, IL 61710

 

B-21



--------------------------------------------------------------------------------

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 37-0533090

Physical Delivery of Notes

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

Account: G06893

With a copy via email to: Christiane M. Stoffer at
chris.stoffer.htr4@statefarm.com

 

B-22



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

STATE FARM INSURANCE COMPANIES EMPLOYEE RETIREMENT TRUST

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL 61710

privateplacements@statefarm.com

A   $2,000,000   

Payments

Wire Transfer Instructions:

 

JPMorganChase ABA#: 021000021 Attn: SSG Private Income Processing A/C#
9009000200 For further credit to: State Farm Insurance Companies Employee
Retirement Trust Custody Account # G07251 RE: Lincoln Electric Holdings, Inc.,
3.15% Senior Notes due August 20, 2025 PPN #: 53359# AA0 Maturity Date: August
20, 2025

Notices

Send notices, financial statements, officer’s certificates and other
correspondence to:

State Farm Insurance Companies Employee Retirement Trust

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL 61710

If by Email: privateplacements@statefarm.com

Send confirms to:

State Farm Insurance Companies Employee Retirement Trust

Investment Accounting Dept. D-3

One State Farm Plaza

Bloomington, IL 61710

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 36-6042145

 

B-23



--------------------------------------------------------------------------------

Physical Delivery of Notes

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

Account: G07251

With a copy via email to: Christiane M. Stoffer at
chris.stoffer.htr4@statefarm.com

 

B-24



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

STATE FARM LIFE AND ACCIDENT ASSURANCE

COMPANY

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL 61710

privateplacements@statefarm.com

A

B

 
  $1,000,000
$1,000,000  
  

Payments

Wire Transfer Instructions:

 

JPMorganChase ABA#: 021000021 Attn: SSG Private Income Processing A/C#
9009000200 For further credit to: State Farm Life and Accident Assurance Company
Custody Account # G06895 RE: Lincoln Electric Holdings, Inc., 3.15% Senior Notes
due August 20, 2025 PPN #: 53359# AA0 Maturity Date: August 20, 2025 RE: Lincoln
Electric Holdings, Inc., 3.35% Senior Notes due August 20, 2030 PPN #: 53359#
AB8 Maturity Date: August 20, 2030

 

B-25



--------------------------------------------------------------------------------

Notices

Send notices, financial statements, officer’s certificates and other
correspondence to:

State Farm Life and Accident Assurance Company

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL 61710

If by Email: privateplacements@statefarm.com

Send confirms to:

State Farm Life and Accident Assurance Company

Investment Accounting Dept. D-3

One State Farm Plaza

Bloomington, IL 61710

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 37-0805091

Physical Delivery of Notes

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

3rd Floor

Brooklyn, NY 11245-0001

Attention: Physical Receive Department

Reference: G06895

With a copy via email to: Christiane M. Stoffer at
chris.stoffer.htr4@statefarm.com

 

B-26



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT OF
NOTES TO
BE
PURCHASED  

VOYA RETIREMENT INSURANCE AND ANNUITY

COMPANY

c/o Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Private Placements

Fax: (770) 690-5342

A
B  


 

$5,000,000


$17,900,000

  


  

Payments

All payments on account of Notes held by such purchaser should be made by wire
transfer of immediately available funds for credit to:

The Bank of New York Mellon

ABA#: 021000018

For scheduled principal and interest payments:

BNF: GLA111566

Attention: Income Collection Department

For further credit to: VOYA Retiremt Ins and Ann Co/Acct. 216101

Reference: Series A PPN 53359# AA0

                  Series B PPN 53359# AB8

For all payments other than scheduled principal and interest:

Account Number: 2161018400

Account Name: VOYA Retiremt Ins and Ann Co

Reference: Series A PPN 53359# AA0, Series B PPN 53359# AB8

Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.

 

B-27



--------------------------------------------------------------------------------

Notices

Address for all notices relating to payments:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Operations/Settlements

Fax: (770) 690-5316

Address for all other communications and notices:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Private Placements

Fax: (770) 690-5342

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 71-0294708

Physical Delivery of Notes

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

with a copy to:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Joyce Resnick

Email: Joyce.Resnick@Voya.com

 

B-28



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

VOYA INSURANCE AND ANNUITY COMPANY

c/o Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Private Placements

Fax: (770) 690-5342

A
B  


 

$500,000


$4,300,000

  


  

Payments

All payments on account of Notes held by such purchaser should be made by wire
transfer of immediately available funds for credit to:

The Bank of New York Mellon

ABA#: 021000018

For scheduled principal and interest payments:

BNF: GLA111566

Attention: Income Collection Department

For further credit to: VOYA Ins and Ann Co-SLDI/Acct. 179369

Reference: Series A PPN 53359# AA0

                  Series B PPN 53359# AB8

For all payments other than scheduled principal and interest:

Account Number: 1793698400

Account Name: VOYA Ins and Ann Co-SLDI

Reference: Series A PPN 53359# AA0, Series B PPN 53359# AB8

Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.

 

B-29



--------------------------------------------------------------------------------

Notices

Address for all notices relating to payments:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Operations/Settlements

Fax: (770) 690-5316

with a copy to:

The Bank of New York Mellon

Insurance Trust Department

101 Barclay 8 West

New York, NY 10286

Attention: Bailey Eng (baileyeng@bankofny.com)

Address for all other communications and notices:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Private Placements

Fax: (770) 690-5342

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 41-0991508

Physical Delivery of Notes

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

with a copy to:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Joyce Resnick

Email: Joyce.Resnick@Voya.com

 

B-30



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

VOYA INSURANCE AND ANNUITY COMPANY

c/o Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Private Placements

Fax: (770) 690-5342

A   $2,900,000   

Payments

All payments on account of Notes held by such purchaser should be made by wire
transfer of immediately available funds for credit to:

The Bank of New York Mellon

ABA#: 021000018

For scheduled principal and interest payments:

BNF: GLA111566

Attention: Income Collection Department

For further credit to: Voya Ins and Ann Co GEN AC/Acct. 136373

Reference: Series A PPN 53359# AA0

For all payments other than scheduled principal and interest:

Account Number: 1363738400

Account Name: Voya Ins and Ann Co GEN AC

Reference: Series A PPN 53359# AA0

Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.

 

B-31



--------------------------------------------------------------------------------

Notices

Address for all notices relating to payments:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Operations/Settlements

Fax: (770) 690-5316

Address for all other communications and notices:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Private Placements

Fax: (770) 690-5342

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 41-0991508

Physical Delivery of Notes

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

with a copy to:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Joyce Resnick

Email: Joyce.Resnick@Voya.com

 

B-32



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

RELIASTAR LIFE INSURANCE COMPANY

c/o Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Private Placements

Fax: (770) 690-5342

A

B

 


 

$700,000


$1,900,000

  


  

Payments

All payments on account of Notes held by such purchaser should be made by wire
transfer of immediately available funds for credit to:

The Bank of New York Mellon

ABA#: 021000018

For scheduled principal and interest payments:

BNF: GLA111566

Attention: Income Collection Department

For further credit to: RLIC/Acct. 187035

Reference: Series A PPN 53359# AA0

                  Series B PPN 53359# AB8

For all payments other than scheduled principal and interest:

Account Number: 1870358400

Account Name: RLIC

Reference: Series A PPN 53359# AA0, Series B PPN 53359# AB8

Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.

 

B-33



--------------------------------------------------------------------------------

Notices

Address for all notices relating to payments:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Operations/Settlements

Fax: (770) 690-5316

Address for all other communications and notices:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Private Placements

Fax: (770) 690-5342

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 41-0451140

Physical Delivery of Notes

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

with a copy to:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Joyce Resnick

Email: Joyce.Resnick@Voya.com

 

B-34



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

SECURITY LIFE OF DENVER INSURANCE COMPANY

c/o Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Private Placements

Fax: (770) 690-5342

A

B

 


 

$900,000


$900,000

  


  

Payments

All payments on account of Notes held by such purchaser should be made by wire
transfer of immediately available funds for credit to:

The Bank of New York Mellon

ABA#: 021000018

For scheduled principal and interest payments:

BNF: GLA111566

Attn: Income Collection Department

For further credit to: SLD/Acct. 178157

Reference: Series A PPN 53359# AA0

                  Series B PPN 53359# AB8

For all payments other than scheduled principal and interest:

Account Number: 1781578400

Account Name: SLD

Reference: Series A PPN 53359# AA0, Series B PPN 53359# AB8

Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.

 

B-35



--------------------------------------------------------------------------------

Notices

Address for all notices relating to payments:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attn: Operations/Settlements

Fax: (770) 690-5316

Address for all other communications and notices:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attn: Private Placements

Fax: (770) 690-5342

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 84-0499703

Physical Delivery of Notes

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

with a copy to:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attn: Joyce Resnick

Email: Joyce.Resnick@Voya.com

 

B-36



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

LEO 2013-1 LLC

c/o Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Private Placements

Fax: (770) 690-5342

A   $3,000,000   

Payments

All payments on account of Notes held by such purchaser should be made by wire
transfer of immediately available funds for credit to:

Northern CHGO/Trust

ABA#: 071000152

Credit Wire Account: 5186041000

Account No: LEOC01

Account Name: LEO 2013-1 LLC

Reference: PPN 53359# AA0

ATTN: INC/DIV (for interest payments)

                             Maturities (for final principal payments)

                             Income Collections (for principal amortization
payments)

Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.

Notices

Address for all notices relating to payments:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attn: Operations/Settlements

Fax: (770) 690-5316

 

B-37



--------------------------------------------------------------------------------

Address for all other communications and notices:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attn: Private Placements

Fax: (770) 690-5342

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 98-1104822

Physical Delivery of Notes

The Northern Trust Company

Trade Securities Processing, C-1N

801 South Canal Street

Northern Account No.: LEOC01

Account Name: LEO 2013-1 LLC

Chicago, IL 60607

with a copy to:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attn: Joyce Resnick

Email: Joyce.Resnick@Voya.com

 

B-38



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

MELLON TRUST COMPANY, AS MASTER TRUSTEE FOR THE VOYA RETIREMENT PLAN

c/o Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attention: Private Placements

Fax: (770) 690-5342

A   $2,000,000   

Payments

All payments related to scheduled and unscheduled principal and interest,
premiums and fees on account of Notes held by such purchaser should be made by
wire transfer of immediately available funds for credit to:

The Bank of New York Mellon

ABA#: 011001234

DDA A/C # 125261

Attn: MBS Income, Cost Center 1253

Reference: PPN 53359# AA0

Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.

Notices

Address for all notices relating to payments:

BNYM Mellon Asset Servicing

11486 Corporate Blvd., Suite 200

Orlando, FL 32817-8371

Attn: Operations/Settlements

E-mail: VoyaTradeSupport@bnymellon.com

Address for all other communications and notices:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attn: Private Placements

Fax: (770) 690-5342

 

B-39



--------------------------------------------------------------------------------

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 52-1317217

Physical Delivery of Notes

Mellon Securities Trust Co.

One Wall Street

3rd Floor- Receive Window C

New York, NY 10286

Reference: Voya Pension Fund; Acct# IN4F3001002

with a copy to:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4347

Attn: Joyce Resnick

Email: Joyce.Resnick@Voya.com

 

B-40



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

THRIVENT FINANCIAL FOR LUTHERANS

625 Fourth Avenue South

Minneapolis, Minnesota 55415

Attn: Investment Division-Private Placements

Fax Number: (612) 844-4027

Email: privateinvestments@thrivent.com

A
A
B
B
B
B  


 

 

 

 

 

$5,000,000


$5,000,000

$5,000,000

$5,000,000

$5,000,000

$5,000,000

  


  

  

  

  

  

Payments

Payments to:

ABA #011000028

State Street Bank & Trust Co.

DDA # A/C — 6813-049-1

Fund Number: NCE1

Fund Name: Thrivent Financial for Lutherans

All payments must include the following information: Security Description,
Private Placement Number, Reference Purpose of Payment and Interest and/or
Principal Breakdown.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of such wire
transfers, to be addressed:

Investment Division-Private Placements

ATT: Martin Rosacker

Thrivent Financial for Lutherans

625 Fourth Avenue South

Minneapolis, MN 55415

Fax: (612) 844-4027

Email: privateinvestments@thrivent.com

with a copy to:

ATT: Jeremy Anderson or Harmon Bergenheier

Thrivent Financial for Lutherans

625 Fourth Avenue South

Minneapolis, Minnesota 55415

Email: boxprivateplacement@thrivent.com

 

B-41



--------------------------------------------------------------------------------

Name of Nominee in which Notes are to be issued: Swanbird & Co.

Taxpayer I.D. Number: 39-0123480

Taxpayer I.D. Number for Swanbird & Co.: 04-3475606

Physical Delivery of Notes

DTCC

Newport Office Center

570 Washington Blvd.

Jersey City, NJ 07310

Attn: 5th floor / NY Window / Robert Mendez

Ref: State Street Account

Fund Name: Thrivent Financial for Lutherans

Fund Number: NCE1

Nominee Name: Swanbird & Co.

Nominee Tax ID Number: 04-3475606

With a copy to the Thrivent Financial legal team:

Taiesha McBroom, Senior Counsel

625 Fourth Avenue South, MS 1100

Minneapolis, MN 55415

taiesha.mcbroom@thrivent.com

and

Lisa Corbin, Paralegal

625 Fourth Avenue South, MS 1100

Minneapolis, MN 55415

lisa.corbin@thrivent.com

 

B-42



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

AIG PROPERTY CASUALTY COMPANY

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Compliance

Email: complianceprivateplacements@aig.com

C   $6,350,000   

Payments

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York Mellon

ABA # 021-000-018

Account Name: BNYM Income

Account Number: GLA111566

For Further Credit to: AIG PROPERTY CASUALTY CO.; Account No: 554903

Reference: PPN and Prin.: $            ; Int.: $            

Notices

Payment notices, audit confirmations and related correspondence to:

AIG Property Casualty Company (554903)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Portfolio Administration

Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

Duplicate payment notices (only) to:

AIG Property Casualty Company (554903)

c/o The Bank of New York Mellon

Attn: P & I Department

Fax: (718) 315-3076

 

B-43



--------------------------------------------------------------------------------

* Compliance reporting information (financial docs, officer’s certificates,
etc.) to:

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Compliance

Email: complianceprivateplacements@aig.com

 

*Note: Only two (2) complete sets of compliance information are required for all
companies for which AIG Asset Management Group serves as investment adviser.

Name of Nominee in which Notes are to be issued: HARE & CO., LLC (Tax ID #:
13-6062916)

Tax I.D. Number for AIG Property Casualty Company: 25-1118791

Physical Delivery of Notes

The Bank of New York Mellon

One Wall Street, 3rd Floor – Free Receive Dept. (via overnight mail)

New York, NY 10286

Attn: Sammy Yankanah, Phone: (212) 635-7077

Account Name: AIG PROPERTY CASUALTY COMPANY

Account Number: 554903

 

B-44



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT OF
NOTES TO
BE
PURCHASED  

AMERICAN GENERAL LIFE INSURANCE COMPANY

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, TX 77019-2155

Attn: Private Placements Portfolio Administration

Email: complianceprivateplacements@aig.com

C   $13,150,000   

Payments

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

State Street Bank & Trust Company

ABA # 011-000-028

Account Name: American General Life Ins. Co. Physical; Fund Number PA40

Account Number: 0125-880-5

Reference: PPN and Prin.: $            ; Int.: $            

Notices

Payment notices, audit confirmations and related correspondence to:

American General Life Insurance Company (PA40)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Portfolio Administration

Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

Duplicate payment notices (only) to:

American General Life Insurance Company (PA40)

c/o State Street Bank Corporation, Insurance Services

Fax: (816) 871-5539

 

B-45



--------------------------------------------------------------------------------

* Compliance reporting information (financial docs, officer’s certificates,
etc.) to:

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Compliance

Email: complianceprivateplacements@aig.com

 

*Note: Only two (2) complete sets of compliance information are required for all
companies for which AIG Asset Management Group serves as investment adviser.

Name of Nominee in which Notes are to be issued: AGL-DEL (Tax ID #: 74-2058550)

Tax I.D. Number for American General Life Insurance Company: 25-0598210

Physical Delivery of Notes

DTCC

Newport Office Center

570 Washington Blvd.

Jersey City, NJ 07310

5th Floor / NY Window / Robert Mendez (617-985-2074)

FBO: State Street Bank & Trust for account PA40

 

B-46



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

UNITED GUARANTY RESIDENTIAL INSURANCE COMPANY

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, TX 77019-2155

Attn: Private Placements Portfolio Administration

Email: complianceprivateplacements@aig.com

C   $500,000   

Payments

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York Mellon

ABA # 021-000-018

Account Name: BNYM Income

Account Number: GLA111566

For Further Credit to: U. S. Bank N.A.; Account No. 117612

Reference: United Guaranty Residential Ins. Co.; PPN and Prin.: $            ;
Int.: $            

Notices

Payment notices, audit confirmations and related correspondence to:

United Guaranty Residential Insurance Company (1028783566)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Portfolio Administration

Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

Duplicate payment notices (only) to:

United Guaranty Residential Insurance Company (1028783566)

c/o U.S. Bank N.A.

Fax: Lisa Nadel (202) 261-0810

 

B-47



--------------------------------------------------------------------------------

* Compliance reporting information (financial docs, officer’s certificates,
etc.) to:

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Compliance

Email: complianceprivateplacements@aig.com

 

*Note: Only two (2) complete sets of compliance information are required for all
companies for which AIG Asset Management Group serves as investment adviser.

Name of Nominee in which Notes are to be issued: HARE & CO., LLC (Tax ID #:
13-6062916)

Tax I.D. Number for United Guaranty Residential Insurance Company: 42-0885398

Physical Delivery of Notes

The Bank of New York Mellon

One Wall Street - 3rd Floor – Free Receive Dept. (via overnight mail)

New York, N.Y. 10286

Attn: Sammy Yankanah, Phone: (212) 635-7077

For account: U.S. Bank N.A. # 117612

 

B-48



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT OF
NOTES TO
BE
PURCHASED  

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

c/o Allianz Investment Management

Attention: Private Placements

55 Greens Farms Road

Westport, Connecticut 06880

Phone: (203) 293-1900

Email: ppt@allianzlife.com

A
C  
  $15,000,000
$4,000,000  
  

Payments

All payments on or in respect of the Notes to be by Federal Funds Wire Transfer
to:

MAC & CO., LLC

The Bank of New York Mellon

ABA #: 011001234

BNY Mellon Account No.: AZAF6700422

DDA 0000125261

Cost Center 1253

Re: Name of Issuer: Lincoln Electric

Description of Security: $100,000,000 3.15% Senior Notes, Series A, due

August 20, 2025, PPN: 53359# AA0

$50,000,000 3.61% Senior Notes, Series C, due April 1, 2035, PPN: 53359# AC6

Due Date and Application (as among principal, make whole and interest) of the
payment being made

For Credit to Portfolio Account: AZL Special Investments AZAF6700422

Notices

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed as first provided above with a copy to:

Kathy Muhl

Supervisor – Income Group

The Bank of New York Mellon

Three Mellon Center – Room 153-1818

Pittsburgh, Pennsylvania 15259

Phone: 412-234-5192

Email: kathy.muhl@bnymellon.com

 

B-49



--------------------------------------------------------------------------------

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: MAC & CO., LLC

Taxpayer I.D. Number: 41-1366075

Physical Delivery of Notes

Mellon Securities Trust Company

One Wall Street

3rd Floor Receive Window C

New York, NY 10286

For Credit to: Allianz Life Insurance Company of North America,

AZL Special Investments AZAF6700422

 

B-50



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL AMOUNT
OF NOTES TO BE
PURCHASED  

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

8515 East Orchard Road, 3T2

Greenwood Village, CO 80111

Attn: Investments Division

Email: bond_compliance@greatwest.com

Fax: (303) 737-6193

A
B   $4,000,000$11,000,000   

Payments

All payments on or in respect of the Notes to be made by bank wire transfer of
Federal or other immediately available funds to:

The Bank of New York Mellon

ABA No.: 021-000-018

BNF: GLA111566

Account No.: 6409358400

Account Name: Great-West Life & Annuity Insurance Company

Attn: Income Collection Dept

Reference: Lincoln Electric Holdings, Inc., 3.15% Senior Notes, Series A, due
2025, PPN 53359# AA0, and/or Lincoln Holdings, Inc., 3.35% Senior Notes, Series
B, due 2030, PPN 53359# AB8

Notices:

All notices and communications, including notices of payments, on or in respect
of the Notes and written confirmation of each such payment to be addressed as
first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 84-0467907

Physical Delivery of Notes

The Bank of New York Mellon

3rd Floor, Window A

One Wall Street

New York, NY 10286

Attention: Receive/Deliver Department

Reference: Great-West Life & Annuity Insurance Company/Acct No. 640935

 

B-51



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT OF
NOTES TO
BE
PURCHASED  

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

7 Hanover Square

New York, NY 10004-2616

Attn: Thomas Donohue

Investment Department 9-A

FAX: (212) 919-2658

Email Address: Thomas_donohue@glic.com

A   $15,000,000   

Payments

All payments on or in respect of the Notes shall be made by wire transfer to:

JP Morgan Chase

FED ABA #021000021

Chase/NYC/CTR/BNF

A/C 900-9-000200

Reference A/C #G05978, Guardian Life, PPN 53359# AA0, Lincoln Electric Holdings

Notices

All notices and communications with respect to payments and written confirmation
of each such payment, to be addressed as first provided above.

Name in which Notes are to be issued: None

Taxpayer I.D. Number: 13-5123390

Physical Delivery of Notes

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center - 3rd Floor

Brooklyn, NY 11245-0001

Reference A/C #G05978, Guardian Life

 

B-52



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF
NOTES TO
BE
PURCHASED  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

Attention: Managing Director, Corporate Finance

C   $7,500,000   

Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

JPMorgan Chase Bank

New York, New York

ABA No.: 021000021

Account Name: Prudential Managed Portfolio

Account No. P86188 (please do not include spaces)

Each such wire transfer shall set forth the name of the Company, a reference to
“3.61% Series C Senior Notes due 1 April 2035, Security No. INV07866, PPN 53359#
AC6” and the due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made.

Notices

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

Attention: Manager, Billings and Collections

All other notices and communications to be addressed as first provided above.

Name in which Notes are to be issued: None

Taxpayer I.D. Number: 22-1211670

 

B-53



--------------------------------------------------------------------------------

Physical Delivery of Notes

Send physical security by nationwide overnight delivery service to:

Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

Attention: Kim Maranda

Telephone: (312) 540-4246

 

B-54



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF
NOTES TO
BE
PURCHASED  

ZURICH AMERICAN INSURANCE COMPANY

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

Attention: Managing Director, Corporate Finance

C   $7,500,000   

Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

The Bank of New York

ABA No: 021000018

BNF: IOC566

Attn: PP P&I Department

Ref: ZAIC Private Placements, Cusip

Each such wire transfer shall set forth the name of the Company, a reference to
“3.61% Series C Senior Notes due 1 April 2035, PPN 53359# AC6” and the due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

Notices

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

Zurich North America

Attn: Treasury T1-19

1400 American Lane

Schaumburg, IL 60196-1056

Contact: Mary Fran Callahan, Vice President-Treasurer

Telephone: (847) 605-6447

Facsimile: (847) 605-7895

E-mail: mary.callahan@zurichna.com

All other notices and communications to be addressed as first provided above.

Name in which Notes are to be issued: Hare & Co., LLC

Taxpayer I.D. Number: 36-4233459

 

B-55



--------------------------------------------------------------------------------

Physical Delivery of Notes

Send physical security by nationwide overnight delivery service to:

Bank of New York

Window A

One Wall Street, 3rd Floor

New York, NY 10286

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (Zurich American Insurance Co.-Private Placements;
Account Number: 399141).

Send copy by nationwide overnight delivery service to:

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

Attention: Trade Management, Manager

Telephone: (973) 367-3141

 

B-56



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT OF
NOTES TO
BE
PURCHASED  

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

6000 Westown Parkway

West Des Moines, IA 50266

Attention: Investment Department — Private Placements

888-221-1234

515-221-0329 (fax)

PrivatePlacements@american-equity.com

B   $10,000,000   

Payments

All payments on or in respect of the Notes shall be made in immediately
available funds to:

State Street Bank & Trust Company

ABA # 011000028

Account # 00076026, Income Collection, BEV3

REFERENCE: (PPN/CUSIP, Security Description, Interest Rate, Maturity Date,
Interest Amount, Principal and Premium Amount)

Notices

All notices and communications relating to payments should be addressed to:

American Equity Investment Life Insurance Co.

Attn: Asset Administration

6000 Westown Parkway

West Des Moines, IA 50266

515-221-0329 fax

Financial information, covenant compliance and all other non-payment notices and
communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: CHIMEFISH & CO

Taxpayer I.D. Number: 65-1186810

 

B-57



--------------------------------------------------------------------------------

Physical Delivery of Notes

DTCC

Newport Office Center

570 Washington Blvd

Jersey City, NJ 07310

5th Floor/NY Window/Robert Mendez

FBO State Street Bank & Trust for account BEV3

CUSIP/PPN: 53359# AB8

Security Description: Lincoln Electric, 3.35% Senior Notes, Series B, due
August 20, 2030

 

B-58



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF
NOTES TO
BE
PURCHASED  

AMERITAS LIFE INSURANCE CORP.

390 North Cotner Blvd.

Lincoln, NE 68505

A
B
C  


 

 

$1,500,000


$3,000,000

$500,000

  


  

  

Payments

All payments by wire transfer of immediately available funds to:

JPMorgan Chase Bank

ABA #021-000-021

DDA Clearing Account: 9009002859

Further Credit — Custody Fund P72220 for Ameritas Life Insurance Corp.

Reference: PPN 53359# AA0 (Series A); Lincoln Electric, 3.15% Senior Notes,
Series A, due August 20, 2025

Reference: PPN 53359# AB8 (Series B); Lincoln Electric, 3.35% Senior Notes,
Series B, due August 20, 2030

Reference: PPN 53359# AC6 (Series C); Lincoln Electric, 3.61% Senior Notes,
Series C, due April 1, 2035

and source/application of funds (P&I, etc.)

Notices

All notices of payments and written confirmations of such wire transfers sent
to:

The Union Central Life Insurance Company

1876 Waycross Rd

Cincinnati, OH 45240

ATTN: Patty Dearing

Fax #: (513) 595-2926

All other communications sent to:

Ameritas Life Insurance Corp.

Ameritas Investment Partners, Inc.

ATTN: Private Placements

390 North Cotner Blvd.

Lincoln, NE 68505

 

  Contacts: Joe Mick

     Tel: 402-467-7471

     Fax: 402-467-6980

     Email: Joe.Mick@Ameritas.com

 

B-59



--------------------------------------------------------------------------------

Name of Nominee in which Notes are to be issued: CUDD & CO. for the benefit of
Ameritas Life Insurance Corp.

Taxpayer I.D. Number: 13-6022143

Physical Delivery of Notes

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

ATTN: Physical Receive Department

REF: Account P72220

REF: Ameritas Life Insurance Corp.

AND

Copy of Certificates sent to Joe Mick, Ameritas Investment Partners, Inc., per
above

 

B-60



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF
NOTES TO
BE
PURCHASED  

AMERITAS LIFE INSURANCE CORP. OF NEW YORK

c/o Ameritas Investment Partners, Inc.

390 North Cotner Blvd.

Lincoln, NE 68505

A
B
C  


 

 

$500,000


$1,000,000

$500,000

  


  

  

Payments

All payments by wire transfer of immediately available funds to:

JPMorgan Chase Bank

ABA #021-000-021

DDA Clearing Account: 9009002859

Further Credit — Custody Fund P72225 for Ameritas Life Insurance Corp. of New
York

Reference: PPN 53359# AA0 (Series A); Lincoln Electric, 3.15% Senior Notes,
Series A, due August 20, 2025

Reference: PPN 53359# AB8 (Series B); Lincoln Electric, 3.35% Senior Notes,
Series B, due August 20, 2030

Reference: PPN 53359# AC6 (Series C); Lincoln Electric, 3.61% Senior Notes,
Series C, due April 1, 2035

and source/application of funds (P&I, etc.)

Notices

All notices of payments and written confirmations of such wire transfers to:

The Union Central Life Insurance Company

1876 Waycross Rd

Cincinnati, OH 45240

ATTN: Patty Dearing

Fax #: (513) 595-2926

All other communications sent to:

Ameritas Life Insurance Corp. of New York

Ameritas Investment Partners, Inc.

ATTN: Private Placements

390 North Cotner Blvd.

Lincoln, NE 68505

 

  Contacts: Joe Mick

     Tel: 402-467-7471

     Fax: 402-467-6980

     Email: Joe.Mick@Ameritas.com

 

B-61



--------------------------------------------------------------------------------

Name of Nominee in which Notes are to be issued: CUDD & CO. for the benefit of
Ameritas Life Insurance Corp. of New York

Taxpayer I.D. Number: 13-3758127 (Ameritas Life Ins. Corp. of NY)

Taxpayer I.D. Number: 13-6022143 (CUDD & CO.)

Physical Delivery of Notes

JPMorgan Chase Bank

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

ATTN: Physical Receive Department

REF: Account P72225

REF: Ameritas Life Insurance Corp. of New York

AND

Copy of Certificates sent to Joe Mick, Ameritas Investment Partners, Inc., per
above

 

B-62



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF
NOTES TO
BE
PURCHASED  

UNITED OF OMAHA LIFE INSURANCE COMPANY

4 - Investment Management

Mutual of Omaha Plaza

Omaha, NE 68175-1011

Email Address for Electronic Document Transmission:

privateplacements@mutualofomaha.com

C   $2,000,000   

Payments

All principal and interest payments on the Notes shall be made by wire transfer
of immediately available funds to:

JPMorgan Chase Bank

ABA #021000021

Private Income Processing

For credit to:

United of Omaha Life Insurance Company

Account # 900-9000200

a/c: G07097

PPN 53359# AC6

Interest Amount:

Principal Amount:

Notices

All notices in respect of payment of Principal and Interest, Corporate Actions
and Reorganization Notifications to:

JPMorgan Chase Bank

14201 Dallas Parkway, 13th Floor

Dallas, Texas 75254-2917

Attention: Income Processing

a/c: G07097

All other notices and communications (i.e., Quarterly/Annual Reports, Tax
Filings, Modifications, Waivers regarding the indenture) to be addressed as
first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 47-0322111

 

B-63



--------------------------------------------------------------------------------

Physical Delivery of Notes

JPMorgan Chase Bank

4 Chase Metrotech Center, 3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

Account # G07097

 

  ** It is imperative that the custody account be included on the delivery
letter.

     Without this information, the security will be returned to the sender.

 

B-64



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF
NOTES TO
BE
PURCHASED  

COMPANION LIFE INSURANCE COMPANY

4 - Investment Management

c/o Mutual of Omaha Insurance Company

Mutual of Omaha Plaza

Omaha, NE 68175-1011

Email Address for Electronic Document Transmission:

privateplacements@mutualofomaha.com

C   $2,000,000   

Payments

All principal and interest payments on the Notes shall be made by wire transfer
of immediately available funds to:

JPMorgan Chase Bank

ABA #021000021

Private Income Processing

For credit to:

Companion Life Insurance Company

Account # 900-9000200

a/c: G07903

PPN 53359# AC6

Interest Amount:

Principal Amount:

Notices

All notices in respect of payment of Principal and Interest, Corporate Actions
and Reorganization Notifications to:

JPMorgan Chase Bank

14201 Dallas Parkway, 13th Floor

Dallas, Texas 75254-2917

Attention: Income Processing

a/c: G07903

All other notices and communications (i.e., Quarterly/Annual Reports, Tax
Filings, Modifications, Waivers regarding the indenture) to be addressed as
first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 13-1595128

 

B-65



--------------------------------------------------------------------------------

Physical Delivery of Notes

JPMorgan Chase Bank

4 Chase Metrotech Center, 3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

Account # G07903

 

  ** It is imperative that the custody account be included on the delivery
letter.

     Without this information, the security will be returned to the sender.

 

B-66



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

AMERICAN UNITED LIFE INSURANCE COMPANY

Attn: Mike Bullock, Securities

 Department

One American Square, Suite 305W

Post Office Box 368

Indianapolis, IN 46206

A   $4,000,000   

Payments

Lincoln Electric Holdings, Inc., shall make payment of principal and interest on
the note(s) in immediately available funds by wire transfer to the following
bank account:

AMERICAN UNITED LIFE INSURANCE COMPANY

Bank of New York

ABA #: 021000018

Credit Account: GLA111566

Account Name: American United Life Insurance Company

Account #: 186683

P & I Breakdown: (Insert)

Re: PPN 53359# AA0 / Lincoln Electric Holdings, Inc., 3.15% Senior Notes, Series
A due August 20, 2025

Payments should contain sufficient information to identify the breakdown of
principal and interest and should identify the full description of the note(s)
and the payment date.

Notices

Please send all POST-CLOSING documentation to:

American United Life Insurance Company

Attn: Mike Bullock, Securities Department

One American Square, Suite 305W

Post Office Box 368

Indianapolis, IN 46206

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 35-0145825

 

B-67



--------------------------------------------------------------------------------

Physical Delivery of Notes

Bank of New York

One Wall Street, 3rd Floor

New York, NY 10286

Re: American United Life Insurance Company, Account # 186683

Attn: Anthony Saviano/Window A

cc: Michele Morris/NYC Physical Desk on all correspondence

 

B-68



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

STATE OF WISCONSIN INVESTMENT BOARD

121 East Wilson Street

Madison, Wisconsin 53703

Attn: Portfolio Manager, Private Markets Group —

         Wisconsin Private Debt Portfolio

A   $4,000,000   

Payments

All payments are to be made on or before 11:00 a.m. local time on each payment
date in immediately available funds to:

FEDERAL RESERVE BANK OF BOSTON

ABA # 011-00-1234

For the account of the State of Wisconsin Investment Board

DDA# 0000064300

Attn: Cost Center 1195

For: SWBF0335002, Lincoln Electric 3.15% due 2025

Notices

With notice of payment, including a message as to the source (identifying the
security by name and CUSIP number) and application of funds, copy of notice of
payment to:

Ms. Mai Thor, Accounting Specialist

State of Wisconsin Investment Board

121 East Wilson Street

P. O. Box 7842

Madison, Wisconsin 53707-7842

Phone: (608) 267-3742

Fax: (608) 266-2436

Address for notices other than confirmation of payment is:

Postal Address

State of Wisconsin Investment Board

121 East Wilson Street

P. O. Box 7842

Madison, Wisconsin 53707-7842

  Attention: Portfolio Manager, Private Markets Group — Wisconsin

       Private Debt Portfolio

 

B-69



--------------------------------------------------------------------------------

Street Address

State of Wisconsin Investment Board

121 East Wilson Street

Madison, Wisconsin 53703

  Attention: Portfolio Manager, Private Markets Group — Wisconsin

       Private Debt Portfolio

Physical Delivery of Notes

Ms. Mai Thor

Accounting Specialist

State of Wisconsin Investment Board

121 East Wilson Street

Madison, Wisconsin 53707-7842

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 39-6006423

 

B-70



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

COUNTRY LIFE INSURANCE COMPANY

1705 N Towanda Avenue

Bloomington, IL 61702

Attention: Investments

Tel: (309) 821-6260

Fax: (309) 821-6301

PrivatePlacements@countryfinancial.com

A   $2,000,000   

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

Northern Trust Chgo/Trust

ABA # 071000152

Wire Account Number 5186041000

SWIFT BIC: CNORUS44

For Further Credit to: 26-02712

Account Name: Country Life Insurance Company

Representing P & I on (list security) [BANK]

Accompanying Information: Name of Company, description of security, PPN Number,
due date and application (as among principal, premium and interest) of the
payment being made.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment,
to be addressed:

Country Life Insurance Company

Attention: Investment Accounting

1705 N Towanda Avenue

Bloomington, Illinois 61702

Telephone: (309) 821-6348

Fax: (309) 821-2800

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 37-0808781

 

B-71



--------------------------------------------------------------------------------

Physical Delivery of Notes

The Northern Trust Company

Trade Securities Processing

C1N

801 South Canal Street

Attn: 26-02712/Country Life Insurance Company

Chicago, IL 60607

Include Acct # and Name in cover letter as well.

 

B-72



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF
NOTES TO
BE
PURCHASED  

OHIO NATIONAL LIFE ASSURANCE CORPORATION

One Financial Way

Cincinnati, OH 45242

Attention: Investment Department

Fax Number: 513-794-4506

C   $2,000,000   

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Lincoln Electric, 3.61% Senior Notes Series C due 2035, PPN 53359# AC6,
principal, premium or interest”) to:

U.S. Bank N.A. (ABA #042-000013)

5th & Walnut Streets

Cincinnati, OH 45202

For credit to Ohio National Life Assurance Corporation’s

Account No. 865-215-8

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above with a copy to:

privateplacements@ohionational.com

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 31-0962495

Physical Delivery of Notes

Ohio National Life Assurance Corporation

One Financial Way

Cincinnati, OH 45242

Attention: Investment Department

 

B-73



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF NOTES
TO BE
PURCHASED  

THE STANDARD FIRE INSURANCE COMPANY

c/o The Travelers Companies, Inc.

9275-NB11B

385 Washington Street

St. Paul, Minnesota 55102-1396

Email: fixedincomeinvestments@travelers.com

A   $2,000,000   

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Lincoln Electric, 3.15% Senior Notes, Series A due 2025, PPN 53359# AA0,
principal, premium or interest”) to:

JP Morgan Chase Bank

ABA #021000021

Wire Account Name: Travelers Indemnity Company — Private Placements

Wire Account Number: 323954448

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 06-6033509

Physical Delivery of Notes

Nicole Ankeny, Senior Counsel

Travelers

385 Washington Street, NB16L

St. Paul, MN 55102

 

B-74



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER SERIES PRINCIPAL
AMOUNT
OF
NOTES TO
BE
PURCHASED  

WOODMEN OF THE WORLD LIFE INSURANCE SOCIETY

Attn: Kim Parrott

1700 Farnam Street

Omaha, Nebraska 68102

kparrott@woodmen.org

A   $2,000,000   

Payments

All payments on account of the Notes to be by Federal Funds Wire Transfer to:

Northern CHGO/Trust

ABA # 071000152

Credit Wire Account #5186041000

Account #26-58056

Account Name: Woodmen of the World Life Insurance Society-General

Swift# CN0RUS44

  RE: Lincoln Electric, 3.15% Senior Notes, Series A, due August 20, 2025,
PPN 53359# AA0, Due Date and Application (as among principal, make whole and
interest) of the payment being made

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 47-0339250

Physical Delivery of Notes

Woodmen of the World Life Insurance Society

Attn: Kim Parrott

1700 Farnam Street

Omaha, Nebraska 68102

 

B-75